

AGREEMENT
This Agreement (this “Agreement”) is made as of August 1, 2020 between Lordstown
Motors Corp., a Delaware corporation (“LMC”), and Workhorse Group Inc., a Nevada
corporation (“Workhorse” and together with LMC, the “Parties” and each, a
“Party”).
Background Information:
A.As of the date of this Agreement, Workhorse owns 10% of the issued and
outstanding shares of common stock of LMC.
B.The Parties are party to a Subscription Agreement, dated November 7, 2019
(the “Subscription Agreement”), pursuant to which LMC granted Workhorse, for the
period ending two (2) years from the date of the Subscription Agreement, full
anti-dilution protection such that Workhorse’s percentage ownership of LMC’s
capital stock as of immediately prior to a Dilutive Event (as defined in the
Subscription Agreement) would not be diluted or reduced including in connection
with a Dilutive Event.
C.The Parties are party to a Stockholder Agreement, dated February 14, 2020
(the “Stockholder Agreement”), which, among other things, grants Workhorse the
right (but not the obligation), so long as Workhorse owns beneficially at least
10% of the issued and outstanding shares of common stock of LMC, to designate
one person (subject to the written approval of LMC’s Chief Executive Officer) to
be nominated for election to the board of directors of LMC
(the “Board Appointment Rights”).
D.The Parties are party to an Intellectual Property License Agreement, dated
November 7, 2019 (the “License Agreement”), pursuant to which LMC licenses from
Workhorse on an exclusive basis certain Licensed Rights (as defined in the
License Agreement) in exchange for, certain royalty and commission payments,
including the payment of an Up Front Royalty (as defined in Section 3.1 of the
License Agreement).
E.LMC is pursuing a transaction pursuant to which it would (1) merge with and
into a wholly-owned subsidiary of a publicly traded parent corporation (the
“SPAC”) with LMC’s stockholders receiving shares in the SPAC as merger
consideration (the “Merger”); and (2) in connection with the Merger, obtain
additional financing that LMC needs in order to fund ongoing operations,
including without limitation, completing the design of the EnduranceTM vehicle
and retooling LMC’s plant, all as more specifically outlined in the letter of
intent attached to this Agreement as Exhibit A (collectively,
the “Transaction”).
F.The consummation of the Transaction will provide a direct and a significant
benefit to Workhorse, and as such, in support of the Transaction, Workhorse and
LMC desire to agree to certain terms set forth in this Agreement in connection
with the Transaction.
NOW, THEREFORE, in consideration of the mutual promises set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged by the Parties, the Parties agree as follows:
1.Anti-Dilution Protection. The Parties agree that, notwithstanding anything to
the contrary in the Subscription Agreement or otherwise: (a) immediately prior
to the consummation of the Merger, LMC shall issue to Workhorse a sufficient
number of shares of LMC’s capital stock (“Additional Shares”), such that, in the
Merger the aggregate number of shares of LMC capital stock



--------------------------------------------------------------------------------



beneficially owned by Workhorse shall be entitled to be converted into, through
the Merger, a number of shares of common stock of the SPAC that is equal to
9.99% of the total number of shares of common stock of the SPAC issued and
outstanding immediately following the consummation of the Merger, which, for the
avoidance of doubt, shall include any shares of common stock of the SPAC issued
to investors in any financing that closes concurrently with the Merger and
shares of common stock of the SPAC underlying any securities issued in such
concurrent financing and (b) upon consummation of the Merger, Section 1(C) of
the Subscription Agreement shall terminate and be of no further force and
effect, without any further action required by either of the Parties. For the
avoidance of doubt, upon the consummation of the Merger and the termination of
the Subscription Agreement, Workhorse will have no further anti-dilution rights
or similar protections.
2.Stockholder Agreement; Registration Rights and Lock-Up Agreement. Following
the issuance of the Additional Shares and upon consummation of the Merger,
without any further action required by either of the Parties: (a) the
Stockholder Agreement automatically and immediately shall terminate and be of no
further force or effect and (b) Workhorse shall no longer have Board Appointment
Rights; provided, however, that such termination of the Stockholder Agreement
shall not affect the rights of the Workhorse Designee to indemnification for any
matter occurring prior to the consummation of the Transaction. In connection
with the Merger, simultaneous with its execution and delivery of this Agreement,
Workhorse agrees to execute and deliver the Registration Rights and Lock-Up
Agreement attached to this Agreement as Exhibit B (the “Registration Rights and
Lock-Up Agreement”).
3.Termination of Restrictions on Transfer. Upon consummation of the Merger, all
restrictions on the transfer of Workhorse’s equity in LMC or the SPAC, including
those in Section 5 of the Subscription Agreement and Section 5 of the
Stockholder Agreement, shall be automatically and immediately terminated, void
and of no further force or effect, except as set forth in the Registration
Rights and Lock-Up Agreement and Support Agreement. For the avoidance of doubt,
except as set forth in the Registration Rights and Lock-Up Agreement and Support
Agreement, following consummation of the Merger, Workhorse shall not be subject
to any other lock-up or transfer restrictions pursuant to any contract with
LMC or the SPAC.
4.Up Front Royalty Under the License Agreement. Notwithstanding anything to the
contrary in the License Agreement or otherwise, the Parties agree that (a) the
Up Front Royalty contemplated by the License Agreement shall be equal to
$4,750,000 (the “Agreed Amount”), (b) LMC shall pay or cause the SPAC to pay
Workhorse the Agreed Amount within five (5) business days after the closing of
the Merger, and (c) LMC’s payment of the Agreed Amount shall be in full
satisfaction of LMC’s obligation to pay Workhorse the Up Front Royalty. Without
limiting the foregoing, Workhorse acknowledges and agrees that following the
consummation of the Transaction and payment of the Agreed Amount it will have no
right to receive any further payments pursuant to the License Agreement in
connection with (y) the aggregate debt and equity commitments funded to LMC
prior to and/or in connection with the consummation of the Merger or (z) any
financing activities (including debt and equity commitments) undertaken by or on
behalf of the SPAC following the consummation of the Merger. To the extent of
any conflict between the License Agreement and this Section 5, this Section 5
shall control and the License Agreement shall be deemed to be amended to the
extent required to be consistent with this Section 5.
5.Representations and Warranties.
(a)Each Party represents and warrants to the other that (i) it has the power and
authority to enter into this Agreement, consummate the transactions contemplated
hereby and to perform
2

--------------------------------------------------------------------------------



its obligations hereunder; (ii) the execution of this Agreement has been duly
authorized by all necessary corporate action; (iii) it has all requisite legal
rights necessary to agree to the terms of this Agreement; (iv) this Agreement is
its legal, valid and binding obligation; and (v) this Agreement does not violate
or conflict with any other contract or agreement to which it is a party.
6.Support Agreement; Further Assurances. Workhorse shall provide its approval,
support of, and consent to, the Transaction, including without limitation, by
executing and delivering the Support Agreement attached to this Agreement as
Exhibit C simultaneous with the execution and delivery of this Agreement. From
and after the date hereof, as and when requested by any Party, each Party will
execute and deliver, or cause to be executed and delivered, all such documents
and instruments and will take, or cause to be taken, all such further actions,
in each case as may be reasonably necessary to consummate the transactions
contemplated by this Agreement. Except as explicitly modified or waived by this
Agreement, the other provisions of the Subscription Agreement and the License
Agreement shall remain in full force and effect.
7.Entire Agreement. This Agreement is the complete and exclusive statement of
the agreement between the Parties with respect to the subject matter of this
Agreement. This Agreement supersedes all proposals or prior agreements, oral or
written, and all other communications between the Parties relating to the
subject matter of this Agreement.
8.Disclosure. Notwithstanding any other agreement between the Parties, Workhorse
expressly authorizes LMC to disclose this Agreement and the transactions
contemplated herein to potential vendors and potential financing sources in
connection with the proposed Transaction.
9.Beneficial Ownership Limitation. Notwithstanding anything to the contrary
contained in this Agreement, LMC shall not issue or sell, and Workhorse shall
not purchase or acquire, any shares of common stock which, when aggregated with
all other shares of common stock then beneficially owned by Workhorse and its
affiliates (as calculated pursuant to Section 13(d) of the Exchange Act and Rule
13d-3 promulgated thereunder) would result in the beneficial ownership by the
Workhorse and its affiliates of more than 9.99% of the then issued and
outstanding shares of common stock of the SPAC at or following the Merger (the
“Beneficial Ownership Limitation”). Upon the written or oral request of
Workhorse, LMC shall promptly (but not later than one (1) business day) confirm
orally or in writing to Workhorse the number of shares of common stock then
outstanding. Workhorse and LMC shall each cooperate in good faith in the
determinations required hereby and the application hereof. Workhorse’s written
certification to LMC of the applicability of the Beneficial Ownership
Limitation, and the resulting effect thereof hereunder at any time, shall be
conclusive with respect to the applicability thereof and such result absent
manifest error.
10.Miscellaneous.
a.This Agreement and any controversy arising out of or relating to this
Agreement will be governed by and construed in accordance with the laws of the
State of Delaware, without regard to the conflicts of law provisions of the
State of Delaware, or of any other state.
b. The Parties (i) hereby irrevocably and unconditionally submit to the
jurisdiction of the federal courts of the United States located in the State of
Delaware, for the purpose of any suit, action or other proceeding arising out of
or based upon this Agreement, (ii) agree not to commence any suit, action or
other proceeding arising out of or based upon this except in the federal courts
of the United States located in the State of Delaware, and (iii) hereby waive,
and agree not to assert, by way of motion, as a defense, or otherwise, in any
such suit, action or proceeding, any claim that it is not subject
3

--------------------------------------------------------------------------------



personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that the suit, action or
proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that this Agreement or the subject matter
hereof may not be enforced in or by such court.
c. The invalidity, illegality, or unenforceability in any jurisdiction of any
provision under this Agreement shall not affect or impair the remaining
provisions herein.
d. This Agreement and any amendments, waivers, consents or supplements hereto
may be executed in separate counterparts, and delivered by facsimile or other
electronic transmission, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one in the same instrument. This Agreement shall become effective upon the
execution of a counterpart hereof by each of the Parties.
e. This Agreement may be amended and the observance of any provision may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only with the mutual written consent of each of the Parties.


[SIGNATURE PAGE FOLLOWS.]


4


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
above written.


        LORDSTOWN MOTORS CORP.




By: /s/ Stephen S. Burns
Name: Stephen S. Burns
Title: Chief Executive Officer




        WORKHORSE GROUP INC.




By: /s/ Duane Hughes
Name: Duane Hughes
Title: Chief Executive Officer








--------------------------------------------------------------------------------





EXHIBIT A


Letter of Intent


Attached.





















































































--------------------------------------------------------------------------------



DIAMONDPEAK
CONFIDENTIAL


July 13, 2020


Lordstown Motors Corp.
2300 Hallock Young Road
Lordstown, OH 44481A
Attention: Steve Burns
Chief Executive Officer


Re: Indication of Interest to Partner with Lordstown


Dear Steve:


Further to our agreement of June 16, 2020, DiamondPeak Holdings Corp.
("DiamondPeak", "we" or the "Buyer") would like to reconfirm our interest in
exploring the possibility of bringing Lordstown Motors Corp. (the "Company",
"Lordstown", "you" or the "Seller") public through our SPAC.


As discussed, please find set out below the principal terms and timing of our
revised proposal for the potential transaction:



Purchase PriceWe propose to partner with Lordstown to bring the Company public
at an enterprise value of $950 million.

Based on the various assumptions set forth in Appendix I, the transaction would
result in the current Company stockholders holding approximately 58% of the
public company (excluding any equity incentive plan).Capitalization and
FinancingWe will finance the transaction with equity capital provided by
DiamondPeak and investors participating in a private placement of common stock.
The equity capital will consist of the $280 million currently in trust in
DiamondPeak, along with $150 million expected to be raised concurrently with the
transaction in addition to $75 million of which will be funded by General Motors
Company ("GM") on terms to be agreed with GM. The terms of GM's financing will
incorporate the emissions credit purchase agreement between GM and Lordstown. We
will provide the Seller with financing certainty in a form acceptable to Seller
prior to the signing of definitive documentation. The transaction will also
provide $415 million of primary proceeds to Lordstown's for the production and
marketing of the Endurance. Post completion of the transaction, the SPAC entity
and ticker will be amended to reflect Lordstown designations.Proposed
GovernanceThe makeup of the combined company board will be agreed in definitive
documentation and will reflect DiamondPeak appointing at least two directors and
GM appointing one director

7

--------------------------------------------------------------------------------




Due Diligence/TimingWe will continue our due diligence and anticipate conducting
a round of confidential pre-marketing meetings as soon as Monday. We will
continue to focus our efforts on the most critical elements of the
business/operations, competitive and market dynamics and forward performance
drivers. DiamondPeak and its agents and representatives will require full and
complete access to the books and records, files, documents and facilities
related to the Company, and access to the Company's employees, consultants,
accountants, legal counsel, and other agents and representatives in order to
permit us to promptly complete our due diligence investigation.Transaction
Overview & TimingWe anticipate closing the transaction ~90 days post
announcement, after filing of the proxy and applicable regulatory and other
approvals (including from the U.S. Securities and Exchange Commission and to
satisfy NASDAQ). We will have until closing to conduct a public investor
roadshow and analyst day(s).Equity Incentive PlanTo help attract and retain key
talent, we will work with you to establish appropriate equity incentive plans
that leverage the benefits of being a public company and provide employees the
ability to participate in the performance of the Company.Lock-up periodTo
illustrate alignment of interests across DiamondPeak and the existing Lordstown
shareholders, we would suggest instituting a lock-up period for all shares
received at the closing of the transaction. Shares received by Steve Bums,
Workhorse, GM and any other key shareholders identified during diligence and the
DiamondPeak founder shares will be subject to a lock-up period until the earlier
of(i) one year after the completion of the business combination or (ii)
subsequent to the initial business combination if the last sale price of the
Class A common stock equals or exceeds $12.00 per share (as adjusted for stock
splits, stock dividends, reorganizations, recapitalizations and the like) for
any 20 trading days within any 30-trading day period commencing at least 150
days after the initial business combination.ExclusivityIn order to induce
DiamondPeak to commit the substantial resources and to incur the expenses
necessary to negotiate and execute definitive agreements and thereafter close
the proposed transaction, we will need to extend the period of exclusivity with
the Company for a further 60 days from the date hereof. The exclusivity period
will also provide us with a window of opportunity prior to deal-announcement to
pre-market the story with key DiamondPeak shareholders and ascertain their
confidence in the transaction. The parties hereby agree that the terms of the
such exclusivity period are as follows: Until the Company provides written
notice to DiamondPeak, which notice may not be provided until at least 60 days
after the date hereof (unless DiamondPeak and Lordstown have agreed in writing
to terminate discussions), it will not, and will cause its affiliates,
employees, agents, officers, directors, representatives, advisors and major
shareholders not to, directly or indirectly, (i) solicit, initiate, enter into
or continue discussions, negotiations, transactions with, or encourage or
respond to any inquiries or proposals by, or provide any information to, any
person (other than DiamondPeak and its agents, representatives and advisors)
concerning any merger, sale of ownership interests or all or a material portion
of the assets of the Company, recapitalization or similar transaction, (ii)
commence, continue or renew any due diligence investigation regarding the
Company (other than with DiamondPeak and its agents, representatives and
advisors), or (iii) pursue or re-initiate any discussions regarding an initial
public offering of the Company.

8

--------------------------------------------------------------------------------




Proposed Marketing GameplanUpon confirmation and agreement from the Lordstown
team, we will seek to engage in confidential pre-marketing meetings with one
targeted group of wall-crossed investors, including those Lordstown already met
during financing rounds as well as other key DiamondPeak shareholders. Once
DiamondPeak and Lordstown are collectively comfortable with the anticipated
market receptivity, we can then publicly-announce the deal before embarking on a
more comprehensive marketing process.Fees and ExpensesExcept as provided in the
definitive agreements for the transaction, each party will bear its own expenses
in connection with the transaction contemplated hereby, whether or not such
transaction is consummated.ConfidentialityThe parties each agree that they will
not, without the prior written consent of the other, disclose the existence of
this letter, the terms hereof or the existence or status of negotiations
pursuant hereto, except to such of their respective directors, officers,
employees and agents who have a need to know in order to consummate the
transaction contemplated in this letter; provided that the foregoing shall not
prohibit any disclosure which, in the opinion of the attorneys of either party,
is necessary to comply with applicable laws; provided that Lordstown may provide
a copy of this letter to GM.Non-Binding Indication of InterestThis proposal
letter is not to be considered an offer to purchase or an agreement of purchase
and sale, but is merely an expression of our interest in the proposed
transaction generally on the terms outlined herein. Except for this section and
the provisions of the Exclusivity, Fees and Expenses and Confidentiality
sections hereof, which are intended to be binding on the parties, this proposal
letter is not binding. Neither party shall be bound or obligated to negotiate,
to enter into or to perform any agreement with any person or entity or proceed
with any degree of efforts unless and until written definitive agreements are
executed by all parties thereto and, in such event, only to the extent set forth
in such definitive agreements. This proposal letter shall be governed by the
internal laws of the State of New York without regard to conflicts of laws or
rules of any jurisdiction.



This proposal has been approved by senior members of DiamondPeak who are
responsible for all aspects of the transaction process.


We look forward to working with you further on this transaction. We are prepared
to work diligently and expeditiously to complete this transaction as promptly as
practicable. If you have any questions, please feel free to contact David
Hamamoto (hamamoto@diamondheadpartners.com, 212-716-2042), Keith Feldman
(feldman@dimaondheadpartners.com, 347-610-0076) or Zachary Guy
(zachary.guy@silverpeak.com, 212-716- 2077).




[Remainder of page intentionally left blank]
















9

--------------------------------------------------------------------------------



Sincerely,


DiamondPeak Holdings Corp.




By:
Name: David Hamamoto
Title: Chairman & Chief Executive Officer
Date: July 13, 2020




















Sincerely,


Lordstown Motors Company




By:
Name: Steven Burns
Title: Chief Execution Officer
Date: July 13, 2020




























10

--------------------------------------------------------------------------------



Appendix I
image1.jpg [image1.jpg]
11


--------------------------------------------------------------------------------





EXHIBIT B


Registration Rights and Lock-Up Agreement


Attached.





















































































--------------------------------------------------------------------------------



FINAL VERSION


AMENDED AND RESTATED REGISTRATION RIGHTS AND LOCKUP AGREEMENT


This Amended and Restated Registration Rights and Lockup Agreement (this
“Agreement”), is made as of August 1, 2020, by and among DiamondPeak Holdings
Corp., a Delaware corporation (“Parent”), and each of the parties listed on
Schedule A that is a signatory hereto (each, a “Stockholder” and collectively,
the “Stockholders”) and will be effective as of the Effective Time (as defined
in the Merger Agreement (as defined below)) or, in respect of any Stockholder
that executes this Agreement thereafter, at the time of such execution. Any
capitalized terms used but not defined herein will have the meaning ascribed to
such term in the Merger Agreement.


RECITALS


WHEREAS, pursuant to that certain Agreement and Plan of Merger, dated as of
August 1, 2020 (as the same may be further amended, modified or otherwise
supplemented from time to time, the “Merger Agreement”), by and among Parent,
DPL Merger Sub Corp., a Delaware corporation and a wholly owned Subsidiary of
Company (“Merger Sub”), and Lordstown Motor Corp., a Delaware corporation (the
“Company”), Merger Sub will merge with and into the Company, with the Company
surviving as a wholly owned Subsidiary of Parent (the “Merger”);


WHEREAS, in connection with the consummation of the Transactions, certain
Stockholders will receive shares of Class A common stock of Parent, par value
$0.0001 per share (the “Common Stock”), as consideration in the Transactions in
respect of their equity interests held in the Company as of immediately prior to
the consummation of the Transactions;


WHEREAS, the Sponsors currently hold an aggregate of 7,000,000 shares (the
“Sponsor Shares”) of Class B common stock of Parent, par value $0.0001 per
share, which, upon the consummation of the Transactions, will automatically be
converted into 7,000,000 shares of Common Stock;


WHEREAS, the Sponsors currently hold an aggregate of 5,066,667 redeemable
warrants to purchase, at an exercise price of $11.50 per share, shares of Common
Stock (the “Private Placement Warrants”);


WHEREAS, Parent and the Sponsors are parties to that certain Registration Rights
Agreement, dated as of February 27, 2019 (the “Prior Registration Rights
Agreement”);


WHEREAS, the parties to the Prior Registration Rights Agreement desire to amend
and restate the Prior Registration Rights Agreement, to provide for certain
rights and obligations included herein and to include the Stockholders
identified herein;


WHEREAS, concurrently with the execution of the Merger Agreement, Parent has
entered into subscription agreements with certain investors, pursuant to which
such investors will



--------------------------------------------------------------------------------



subscribe for, and Parent will issue, unregistered shares of Common Stock (the
“PIPE Investment”);


WHEREAS, the PIPE Investment will be consummated concurrently with the
consummation of the Merger;


WHEREAS, Brown Gibbons Lang & Company (“BGL”) will be issued warrants to
purchase shares of Common Stock (the “BGL Warrants”) pursuant to that that
certain Letter Agreement, dated as of July 24, 2020, by and between BGL and the
Company; and


WHEREAS, in connection with the execution of the Merger Agreement, the parties
hereto desire to enter into this Agreement to provide for certain rights and
obligations included herein and to grant certain registration rights to the
Stockholders holding Registrable Securities as set forth below.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants, agreements and provisions contained herein, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, intending to be legally bound, the parties hereto agree as
follows:


ARTICLE I.
DEFINITIONS


Section 1.01 Definitions.


The following definitions shall apply to this Agreement:


“A&R Bylaws” means the amended and restated bylaws of Parent adopted in
connection with the consummation of the Transactions, as the same may be
amended, modified, supplemented or restated from time to time.


“A&R Certificate of Incorporation” means the Amended and Restated Certificate of
Incorporation of Parent, as filed on the Closing Date with the Secretary of the
State of Delaware and as the same may be amended, modified, supplemented or
restated from time to time


“Adverse Disclosure” means any public disclosure of non-public information,
which disclosure, in the good faith judgment of the Chief Executive Officer or
Chief Financial Officer of Parent, after consultation with counsel to Parent,
(i) would be required to be made in any Registration Statement or Prospectus for
the applicable Registration Statement or Prospectus not to contain any
Misstatement, (ii) would not be required to be made at such time if the
Registration Statement were not being filed or was not effective and available
for use, and (iii) Parent has a bona fide business purpose for not making such
information public.


“Affiliate” with respect to any Person, has the meaning ascribed to such term
under Rule 12b-2 promulgated by the SEC under the Exchange Act.


“Agreement” has the meaning set forth in the preamble.



--------------------------------------------------------------------------------





“Applicable Law” means all applicable provisions of constitutions, treaties,
statutes, laws (including the common law), rules, regulations, decrees,
ordinances, codes, proclamations, declarations or orders of any Governmental
Authority.


“BGL” has the meaning set forth in the Recitals.


“BGL Warrants” has the meaning set forth in the Recitals.


“Blackout Period” has the meaning set forth in Section 3.04(d).


“BlackRock Entities” means BlackRock Credit Alpha Master Fund L.P. and HC NCBR


“BlackRock Subscription Agreements” means the Subscription Agreements, dated
February 14, 2019, by and between Parent and each of the BlackRock Entities.


“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in the City of New York are authorized or required by law to
close.


“Closing” means the closing of the Transactions.
“Common Stock” has the meaning set forth in the recitals.
“Company” has the meaning set forth in the Recitals.
“control” (i) with respect to any Person, has the meaning ascribed to such term
under Rule 12b-2 promulgated by the SEC under the Exchange Act, and (ii) with
respect to any Interest, means the possession, directly or indirectly, of the
power to direct, whether by agreement, contract, agency or otherwise, the voting
rights or disposition of such Interest.


“Demanding Holders” has the meaning set forth in Section 3.02(a).


“DP Sponsor” means DiamondPeak Sponsor LLC, a Delaware limited liability
company.
“Effectiveness Date” has the meaning set forth in Section 3.01(a).
“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Family Group” means, with respect to a Person who is an individual, (i) such
individual’s spouse and descendants (whether natural or adopted), parents and
such parent’s descendants (whether natural or adopted) (collectively, for
purposes of this definition, “relatives”), (ii) such individual’s executor or
personal representative, (iii) any trust, the trustee of which is such
individual or such individual’s executor or personal representative and which at
all times is and remains solely for the benefit of such individual and/or such
individual’s relatives or (iv) an endowed trust or other charitable foundation,
but only if such individual or such individual’s executor or personal
representative maintains control over all voting and disposition decisions.



--------------------------------------------------------------------------------





“Filing Deadline” has the meaning set forth in Section 3.01(a).


“General Motors” means GM EV Holdings LLC, General Motors LLC and their
respective Affiliates.


“Governmental Authority” means any government, court, regulatory or
administrative agency, commission or authority or other governmental
instrumentality, federal, state or local, domestic, foreign or multinational.


“Interest” means the capital stock or other securities of Parent or any
Affiliate thereof or any other interest or financial or other stake therein,
including, without limitation, Parent Equity Interests.


“Joinder Agreement” means the joinder agreement in form and substance of Exhibit
A attached hereto.


“Key Stockholder Lockup Period” has the meaning set forth in Section 2.01(b).


“Key Stockholders” mean DP Sponsor, BGL, the Majority Stockholder and Workhorse
Group Inc.


“Lockup Period” has the meaning set forth in Section 2.01(c).
“Majority Stockholder” means Stephen S. Burns.
“Majority Stockholder Lockup Period” has the meaning set forth in Section
2.01(c).
“Maximum Number of Securities” has the meaning set forth in Section 3.02(d).
“Merger” has the meaning set forth in the Recitals.
“Merger Agreement” has the meaning set forth in the Recitals. “Merger Sub” has
the meaning set forth in the Recitals.
“Minimum Amount” has the amount set forth in Section 3.02(a).
“Misstatement” means an untrue statement of a material fact or an omission to
state a material fact required to be stated in a Registration Statement or
Prospectus, or necessary to make the statements in a Registration Statement or
Prospectus (in the light of the circumstances under which they were made) not
misleading.


“Organizational Documents” means the A&R Bylaws and the A&R Charter.


“own” or “ownership” (and derivatives of such terms) means (i) ownership of
record and (ii) “beneficial ownership” as defined in Rule 13d-3 or Rule
16a-1(a)(2) promulgated by the SEC under the Exchange Act (but without regard to
any requirement for a security or other interest to be registered under Section
12 of the Securities Act).





--------------------------------------------------------------------------------



“Parent” has the meaning set forth in the preamble.


“Parent Equity Interest” means Common Stock or any other equity securities of
Parent, or securities exchangeable or exercisable for, or convertible into, such
other equity securities of Parent.


“Permitted Transfers” has the meaning set forth in Section 2.03(b).


“Person” means an individual, corporation, limited liability company,
partnership, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.


“Piggyback Registration” has the meaning set forth in Section 3.03(a).


“Prior Registration Rights Agreement” has the meaning set forth in the recitals.


“Private Placement Warrants” has the meaning set forth in the recitals.
“Prospectus” means the prospectus included in any Registration Statement, as
supplemented by any and all prospectus supplements and as amended by any and all
post-effective amendments and including all material incorporated by reference
in such prospectus.


“Registrable Securities” shall mean (i) the Private Placement Warrants,
including the shares of Common Stock issued or issuable upon the exercise of any
Private Placement Warrants; (ii) any outstanding shares of Common Stock held by
a Stockholder as of the Effective Time, after giving effect to the Transactions
(including, for the avoidance of doubt, the PIPE Investment and the conversion
of the Sponsor Shares), (iii) any shares of Common Stock issuable upon the
exercise of the BGL Warrants held by BGL as of the Effective Time, and (iv) any
other equity security of Parent issued or issuable with respect to any such
share of Common Stock to a Stockholder by way of a stock dividend or stock split
or in connection with a combination of shares, recapitalization, merger,
consolidation or reorganization; provided, however, that as to any particular
Registrable Security, such securities shall cease to be Registrable Securities
when: (A) a Registration Statement with respect to the sale of such securities
shall have become effective under the Securities Act and such securities shall
have been sold, transferred, disposed of or exchanged in accordance with such
Registration Statement; (B) such securities shall have been otherwise
transferred, new certificates for such securities not bearing a legend
restricting further transfer shall have been delivered by Parent and subsequent
public distribution of such securities shall not require registration under the
Securities Act; (C) such securities shall have ceased to be outstanding; (D)
such securities may be sold without registration pursuant to Rule 144
promulgated under the Securities Act (or any successor rule promulgated
thereafter by the SEC) (“Rule 144”) (but with no volume, current public
information or other restrictions or limitations); or (E) such securities have
been sold to, or through, a broker, dealer or underwriter in a public
distribution or other public securities transaction.


“Registration” means a registration effected by preparing and filing a
registration statement or similar document in compliance with the requirements
of the Securities Act, and the



--------------------------------------------------------------------------------



applicable rules and regulations promulgated thereunder, and such registration
statement becoming effective.


“Registration Expenses” shall mean the out-of-pocket expenses of a Registration,
including, without limitation, the following:


(A) all registration and filing fees (including fees with respect to filings
required to be made with the Financial Industry Regulatory Authority, Inc.) and
any securities exchange on which the Common Stock is then listed;


(B) fees and expenses of compliance with securities or blue sky laws;


(C) printing, messenger, telephone and delivery expenses;


(D) reasonable fees and disbursements of counsel for Parent;


(E) reasonable fees and disbursements of all independent registered public
accountants of Parent incurred specifically in connection with such Registration
(including the expenses of any “comfort letters” required by or incident to such
performance); and


(F) reasonable fees and expenses of one (1) legal counsel selected by the
Demanding Holders in connection with an Underwritten Offering, not to exceed
$75,000.


“Registration Statement” means any registration statement that covers the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus included in such registration statement, amendments (including
post-effective amendments) and supplements to such registration statement, and
all exhibits to and all material incorporated by reference in such registration
statement.


“Release Date” means the last consecutive trading day where the Volume Weighted
Average Share Price equals or exceeds $12.00 per share (as adjusted for stock
splits, stock dividends, reorganizations, recapitalizations and similar
transactions) for at least twenty (20) out of thirty (30) consecutive trading
days, with such thirty (30) consecutive trading days commencing not earlier than
150 days after the Closing.


“Representative” means, with respect to any Person, any director, officer,
employee, consultant, financial advisor, counsel, accountant or other agent of
such Person.


“Rule 144” has the meaning set forth in the definition of Registrable
Securities.
“SEC” means the U.S. Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended.
“Sponsors” means DP Sponsor and the BlackRock Entities.
“Sponsor Shares” shall have the meaning set forth in the Recitals.



--------------------------------------------------------------------------------



“Stockholders” has the meaning set forth in the preamble.
“Subsidiary” means, with respect to any Person, any other Person of which at
least a majority of the securities or ownership interests having by their terms
ordinary voting power to elect a majority of the board of directors or other
Persons performing similar functions is directly or indirectly owned or
controlled by such Person and/or by one or more of its Subsidiaries.


“Suspension Event” has the meaning set forth in Section 3.01(c).
“Suspension Period” has the meaning set forth in Section 3.04(d).
“Third Party Purchaser” means any Person who, immediately prior to the
contemplated transaction, does not directly or indirectly own or have the right
to acquire any outstanding Common Stock.


“Transactions” means the transactions contemplated by the Merger Agreement and
the other Transaction Documents.


“Transfer” means to, directly or indirectly, sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of, either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, hypothecation or similar disposition of, any Interest owned by a
Person or any interest (including a beneficial interest) in, or the ownership,
control or possession of, any Interest owned by a Person.


“Transfer Agent” means AST or any successor transfer agent with respect to the
Common Stock duly appointed by Parent.


“Underwriter” or “Underwriters” means a securities dealer who purchases any
Registrable Securities as principal in an Underwritten Offering and not as part
of such dealer’s market-making activities.


“Underwritten Offering” means a Registration in which securities of Parent are
sold to an Underwriter in a firm commitment underwriting for distribution to the
public.


“Underwritten Offering Request” has the meaning set forth in Section 3.02(a).
“Underwritten Offerings Cap” has the meaning set forth in Section 3.02(b).
“Volume Weighted Average Share Price”, with respect to any trading day, means
the volume-weighted average share price of the Common Stock as displayed on
Parent’s page on Bloomberg (or any successor service) in respect of the period
from 9:30 a.m. to 4:00 p.m., New York City time, on such trading day.


ARTICLE II.
LOCKUP


Section 2.01 General Restrictions on Transfer.





--------------------------------------------------------------------------------



(a) Except as permitted by Section 2.02, DP Sponsor shall not Transfer any
shares of Common Stock beneficially owned or owned of record by it until the
earlier of: (i) the date that is one (1) year from the Closing or (ii) the
Release Date.


(b) Except as permitted by Section 2.02, none of General Motors, Workhorse Group
Inc. or BGL shall Transfer any shares of Common Stock beneficially owned or
owned of record by it until the date that is six (6) months from the Closing.
(each of the periods described in clauses (a) and (b), a “Key Stockholder Lockup
Period”).


(c) Except as permitted by Section 2.02, the Majority Stockholder shall not
Transfer:


i.any shares of Common Stock beneficially owned or owned of record by the
Majority Stockholder until the date that is one (1) year from the Closing; and


i.more than fifty percent (50%) of the shares of Common Stock beneficially owned
or owned of record by the Majority Stockholder as of the date of this Agreement,
until the date that is two (2) years from the Closing (each of (i)-(ii), a
“Majority Stockholder Lockup Period” and, together with the Key Stockholder
Lockup Periods, the “Lockup Periods”));


provided, that the Majority Stockholder shall not, at any time, Transfer any
shares of Common Stock if, immediately following such Transfer, the Majority
Stockholder would be the beneficial owner and owner of record of fewer than the
number of shares that would be required to satisfy any outstanding
indemnification claim made by Parent pursuant to the Merger Agreement.


(d) Following the expiration of a Lockup Period, the Stockholder to whom such
Lockup Period previously applied may sell such number of shares of Common Stock
or BGL Warrants that are no longer subject to the Lockup Period without
restriction under this Agreement, other than the restriction set forth in
Section 2.03(c) below.


(e) Prior to the expiration of each Lockup Period applicable to a Stockholder,
such Stockholder may not assign or delegate such Stockholder’s rights, duties or
obligations under this Agreement, in whole or in part, except in connection with
such Transfer of Common Stock or BGL Warrants pursuant to Section 2.02.


(f) The provisions of this Section 2.01 shall not apply to the BlackRock
Entities (it being acknowledged and agreed that such BlackRock Entities shall
remain subject to the lockup provisions contained in their respective BlackRock
Subscription Agreements)


Section 2.02 Permitted Transfers


(a) Transfer to Third Party Purchaser. The provisions of Section 2.01 shall not
apply to any Transfer by any Stockholder pursuant to a merger, stock sale,
consolidation or other business combination of Parent with a Third Party
Purchaser approved by the board of directors of Parent that results in a change
in control of Parent.



--------------------------------------------------------------------------------





(b) Transfers for Estate Planning. Notwithstanding Section 2.01, any Stockholder
who is a natural Person, so long as the applicable transferee executes a
counterpart signature page to this Agreement agreeing to be bound by the terms
of this Agreement applicable to such Stockholder, shall be permitted to make the
following Transfers:


i.any Transfer of shares of Common Stock or BGL Warrants by such Stockholder to
its Family Group without consideration (it being understood that any such
Transfer shall be conditioned on the receipt of an undertaking by such
transferee to Transfer such shares of Company Stock to the transferor if such
transferee ceases to be a member of the transferor’s Family Group); provided,
that no further Transfer by such member of such Stockholder’s Family Group may
occur unless such Transfer is made (A) in compliance with the provisions of this
Agreement or (B) to a charitable organization; and


i.upon the death of any Stockholder who is a natural Person, any distribution of
any such shares of Common Stock or BGL Warrants owned by such Stockholder by the
will or other instrument taking effect at death of such Stockholder or by
applicable laws of descent and distribution to such Stockholder’s estate,
executors, administrators and personal representatives, and then to such
Stockholder’s heirs, legatees or distributees; provided, that a Transfer by such
transferor pursuant to this Section 2.02(b)(ii) shall only be permitted if a
Transfer to such transferee would have been permitted if the original
Stockholder had been the transferor.


(c) Transfers to Affiliates. Notwithstanding Section 2.01, each Stockholder
shall be permitted to Transfer from time to time any or all of the Common Stock
or BGL Warrants owned by such Stockholder to any of its wholly-owned
Subsidiaries or to a person or entity wholly owning such Stockholder, so long as
the applicable transferee executes a counterpart signature page to this
Agreement agreeing to be bound by the terms of this Agreement applicable to such
Stockholder.


Section 2.03 Miscellaneous Provisions Relating to Transfers


(a) Legend. In addition to any legends required by Applicable Law, each
certificate representing Common Stock shall bear a legend substantially in the
following form:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A REGISTRATION
RIGHTS AND LOCKUP AGREEMENT (A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
PARENT). NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT
IN ACCORDANCE WITH THE PROVISIONS OF SUCH AGREEMENT.”





--------------------------------------------------------------------------------



(b) Prior Notice. At least three (3) Business Days of prior notice shall be
given to Parent by the transferor of any Common Stock or BGL Warrants that is
subject to a Lockup Period but the Transfer of which is permitted by Section
2.02(b) or Section 2.02(c). Prior to the consummation of any such permitted
Transfer, or prior to any Transfer pursuant to which rights and obligations of
the transferor under this Agreement are assigned in accordance with the terms of
this Agreement, the transferring Stockholder shall cause the transferee to
execute and deliver to Parent a Joinder Agreement and agree to be bound by the
terms and conditions of this Agreement and shall provide any documents required
by the Transfer Agent to consummate such Transfer. Upon any Transfer by any
Stockholder of any of its Common Stock or BGL Warrants, in accordance with the
terms of this Agreement and which is made in conjunction with the assignment of
such Stockholder’s rights and obligations hereunder, the transferee thereof
shall be substituted for, and shall assume all the rights and obligations under
this Agreement, of the transferor thereof.


(c) Compliance with Laws. Notwithstanding any other provision of this Agreement,
each Stockholder agrees that it will not, directly or indirectly, Transfer any
of its Common Stock or BGL Warrants except as permitted under the Securities Act
and other applicable federal or state securities laws.


(d) Null and Void. Any attempt to Transfer any Common Stock or BGL Warrants that
is not in compliance with this Agreement shall be null and void, and Parent
shall not, and shall cause any transfer agent not to, give any effect in
Parent’s stock records to such attempted Transfer and the purported transferee
in any such purported Transfer shall not be treated as the owner of such Common
Stock or BGL Warrants for any purposes of this Agreement.


(e) Removal of Legends. In connection with the written request of a Stockholder,
Parent shall remove any restrictive legend included on the certificates (or, in
the case of book- entry shares, any other instrument or record) representing
such Stockholder’s and/or its Affiliates’ or permitted transferee’s ownership of
Common Stock not subject to Article II hereof, and Parent shall issue a
certificate (or evidence of the issuance of securities in book-entry form)
without such restrictive legend or any other restrictive legend to the holder of
the applicable shares of Common Stock upon which it is stamped, if (i) such
shares of Common Stock are registered for resale under the Securities Act and
the registration statement for such shares of Common Stock has not been
suspended pursuant to Section 3.04 hereof or as otherwise required by the
Securities Act, the Exchange Act or the rules and regulations of the SEC
promulgated thereunder, or (ii) such shares of Common Stock are sold or
transferred pursuant to Rule 144. Following the earlier of (A) the effective
date of a Registration Statement registering such shares of Common Stock or (B)
Rule 144 becoming available for the resale of such shares of Common Stock
without volume or manner-of-sale restrictions, Parent, upon the written request
of the Stockholder or its permitted transferee and the provision by such Person
of an opinion of reputable counsel reasonably satisfactory to Parent and the
Transfer Agent, shall instruct the Transfer Agent to remove the legend from such
shares of Common Stock (in whatever form) and shall cause Parent counsel to
issue any legend removal opinion required by the Transfer Agent. Any fees (with
respect to the Transfer Agent, Parent counsel, or otherwise) associated with the
removal of such legend (except for the provision of the legal opinion by the
Stockholder or its permitted transferee to the Transfer Agent referred to above)
shall be borne by Parent. If a legend is no longer required pursuant to the
foregoing, Parent will no later than five (5) Business Days



--------------------------------------------------------------------------------



following the delivery by any Stockholder or its permitted transferee to Parent
or the Transfer Agent (with notice to Parent) of a legended certificate (if
applicable) representing such shares of Common Stock and, to the extent
required, a seller representation letter representing that such shares of Common
Stock may be sold pursuant to Rule 144, and a legal opinion of reputable counsel
reasonably satisfactory to Parent and the Transfer Agent, deliver or cause to be
delivered to the holder of such Parent Equity Interests a certificate
representing such shares of Common Stock (or evidence of the issuance of such
shares of Common Stock in book-entry form) that is free from all restrictive
legends.


Section 2.04 Majority Stockholder Indemnification


(a) Subject to the limitations on liability set forth in the Merger Agreement,
if there is determined to be any Loss indemnifiable pursuant to the Merger
Agreement, Parent shall have recourse for such Loss from Lockup Shares that are
then held by the Majority Stockholder, and the Majority Stockholder hereby
agrees to transfer to Parent the amount of outstanding Lockup Shares for which
the Majority Stockholder is liable pursuant to the Section 8.2 of the Merger
Agreement.


(b) In the event of any conflict between this Section 2.04 and the terms and
conditions of the Merger Agreement, the terms and conditions of the Merger
Agreement shall govern and control.


ARTICLE III.
REGISTRATION RIGHTS


Section 3.01 Registration Statement


(a) Filing. Within forty-five (45) days after the date of the consummation of
the Merger (the “Filing Deadline”), Parent shall file with the SEC (at Parent’s
sole cost and expense) a Registration Statement registering the resale of the
Registrable Securities, and Parent shall use its commercially reasonable efforts
to have the Registration Statement declared effective as soon as practicable
after the filing thereof, but no later than the 60th calendar day (or 120th
calendar day if the SEC notifies Parent that it will “review” any or all of the
Registration Statement) following the Filing Deadline (such date, the
“Effectiveness Date”); provided, however, that Parent’s obligations to include
the Registrable Securities held by any Stockholder in the Registration Statement
are contingent upon such Stockholder furnishing in writing to Parent such
information regarding such Stockholder, the securities of Parent held by such
Stockholder and the intended method of disposition of the Registrable Securities
as shall be reasonably requested by Parent to effect the registration of the
Registrable Securities, and shall execute such documents in connection with such
registration as Parent may reasonably request that are customary of a selling
stockholder in similar situations.


(b) Effectiveness. Parent shall use its commercially reasonable efforts to
maintain the continuous effectiveness of the Registration Statement until the
earliest of (i) the date on which the all Registerable Securities may be resold
without volume or manner of sale limitations pursuant to Rule 144, (ii) the date
on which such Registerable Securities have actually been sold and (iii) the date
which is two (2) years after the consummation of the Merger. For purposes of



--------------------------------------------------------------------------------



clarification, any failure by Parent to file the Registration Statement by the
Filing Deadline or to effect such Registration by the Effectiveness Date shall
not otherwise relieve Parent of its obligations to file or effect the
Registration Statement set forth in this Section 3.01.


(c) Delay. Notwithstanding anything to the contrary in this Agreement, Parent
shall be entitled to delay or postpone the effectiveness of the Registration
Statement, and from time to time to require any Stockholder not to sell under
the Registration Statement or to suspend the effectiveness thereof, if Adverse
Disclosure would be required (each such circumstance, a “Suspension Event”);
provided, however, that Parent may not delay or suspend the Registration
Statement on more than two occasions or for more than sixty (60) consecutive
calendar days per occasion, or more than one hundred and twenty (120) total
calendar days, during any twelve (12)-month period. Upon receipt of any written
notice from Parent of the happening of any Suspension Event (which notice shall
not contain material non-public information) during the period that the
Registration Statement is effective or if as a result of a Suspension Event the
Registration Statement or related Prospectus contains a Misstatement, each
Stockholder agrees that (i) such Stockholder will immediately discontinue offers
and sales of the Common Stock under the Registration Statement (excluding, for
the avoidance of doubt, sales conducted pursuant to Rule 144) until such
Stockholder receives copies of a supplemental or amended Prospectus (which
Parent agrees to promptly prepare) that corrects the misstatement(s) or
omission(s) referred to above and receives written notice from Parent that such
Stockholder may resume such offers and sales, and (ii) such Stockholder will
maintain the confidentiality of any information included in such written notice
delivered by Parent unless otherwise required by Applicable Law or subpoena. If
so directed by Parent, each Stockholder will deliver to Parent or, in such
Stockholder’s sole discretion destroy, all copies of the Prospectus covering the
Common Stock in such Stockholder’s possession; provided, however, that this
obligation to deliver or destroy all copies of the Prospectus covering the
Common Stock shall not apply (i) to the extent such Stockholder is required to
retain a copy of such Prospectus (1) to comply with applicable legal,
regulatory, self-regulatory or professional requirements or (2) in accordance
with a bona fide pre-existing document retention policy or (ii) to copies stored
electronically on archival servers as a result of automatic data back-up.


Section 3.02 Underwritten Offering.


(a) Right to Underwritten Offerings. Subject to the conditions of this Section
3.02, any Stockholder may, by providing written notice to Parent, request to
sell all or part of its Registrable Securities that are registered by the
Registration Statement contemplated by Section 3.01 and not subject to Article
II hereof (any such Stockholder a “Demanding Holder” and, collectively, the
“Demanding Holders”) in an Underwritten Offering. Each request for an
Underwritten Offering (a “Underwritten Offering Request”) shall specify the
number of Registrable Securities intended to be offered and sold by such
Stockholder pursuant to the Underwritten Offering. Promptly (but in any event
within ten (10) days) after receipt of an Underwritten Offering Request, Parent
shall give written notice of the Underwritten Offering Request to all other
Stockholders. Such notice shall offer such Stockholders the opportunity to
include in the Underwritten Offering such number of Registrable Securities as
each such Stockholder may request. Each such Stockholder shall make such request
in writing to Parent within five (5) Business Days after the receipt of any such
notice from Parent. Parent shall not be required to effect an Underwritten
Offering unless the reasonably expected aggregate gross



--------------------------------------------------------------------------------



proceeds from the offering of the Registrable Securities to be registered in
connection with such Underwritten Offering are at least $75,000,000 (the
“Minimum Amount”) and shall not be required to effect an underwritten offering
pursuant to an Underwritten Offering within ninety (90) days of the completion
of a previous Underwritten Offering.


(b) Selection of Underwriters and Number of Registrations. Parent shall, upon
receipt of such Underwritten Offering Request, enter into an underwriting
agreement in a form as is customary in Underwritten Offerings of equity
securities with the managing Underwriter or Underwriters selected by Parent
after consultation with the Demanding Holders and shall take all such other
reasonable actions as are requested by the managing Underwriter or Underwriters
to expedite or facilitate the disposition of such Registrable Securities;
provided, however, that Parent shall have no obligation to facilitate or
participate in more than two (2) Underwritten Offerings pursuant to this Section
3.02 for any Stockholder (and not more than four (4) Underwritten Offerings for
all Stockholders in the aggregate) (the “Underwritten Offerings Cap”); provided
further that if an Underwritten Offering is commenced but terminated prior to
the pricing thereof for any reason, such Underwritten Offering will not be
counted as an Underwritten Offering pursuant to this Section 3.02.


(c) Underwriting Agreement. In connection with any Underwritten Offering
contemplated by this Section 3.02, the underwriting agreement into which each
Demanding Holder, any participating Stockholder and Parent shall enter shall
contain such representations, covenants, indemnities (subject to Article V) and
other rights and obligations as are customary in underwritten offerings of
equity securities. If requested by the Underwriters in connection with any
Underwritten Offering, any Stockholder that holds Registrable Securities and has
the right to participate in such Underwritten Offering pursuant to Section
3.02(a) (other than those Stockholders who are not participating in the
Underwritten Offering and who together with such Stockholder’s Affiliates
“beneficially own” (as such term is defined under and determined pursuant to
Rule 13d-3 under the Exchange Act) less than 3.0% of the Company’s issued and
outstanding Common Stock) shall enter into a customary lockup agreement in
connection therewith not to exceed ninety (90) days from the pricing of such
Underwritten Offering.


(d) Reduction of Underwritten Offering. If the managing Underwriter or
Underwriters in an Underwritten Offering, in good faith, advises Parent, the
Demanding Holders and other participating Stockholders that the dollar amount or
number of Registrable Securities that the Demanding Holders desire to sell,
taken together with all Common Stock or other equity securities that Parent or
any other Stockholder desires to sell and the shares of Common Stock, if any, as
to which a Registration has been requested pursuant to separate written
contractual piggy-back registration rights held by any other stockholders who
desire to sell, exceeds the maximum dollar amount or maximum number of equity
securities that can be sold in the Underwritten Offering without adversely
affecting the proposed offering price, the timing, the distribution method, or
the probability of success of such offering (such maximum dollar amount or
maximum number of such securities, as applicable, the “Maximum Number of
Securities”), then Parent shall include in such Underwritten Offering, as
follows:


i.first, the Registrable Securities of the Demanding Holders and other
participating Stockholders pro rata based on the respective number of
Registrable Securities that each Demanding Holder and participating



--------------------------------------------------------------------------------



Stockholder has requested be included in such Underwritten Offering and the
aggregate number of Registrable Securities that the Demanding Holders and
participating Stockholders have requested be included in such Underwritten
Offering that can be sold without exceeding the Maximum Number of Securities;


i.second, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clause (i), Common Stock or other equity securities
that Parent desires to sell, which can be sold without exceeding the Maximum
Number of Securities; and


i.third, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clause (i) and clause (ii), Common Stock or other
equity securities of persons or entities that Parent is obligated to register in
a Registration pursuant to separate written contractual arrangements with such
persons, pro rata, which can be sold without exceeding the Maximum Number of
Securities.


(e) Each Demanding Holder and participating Stockholder shall have the right to
withdraw all or any portion of its Registrable Securities included in an
Underwritten Offering pursuant to this Section 3.02 for any or no reason
whatsoever upon written notification to Parent and the Underwriter or
Underwriters of its intention to withdraw from such Underwritten Offering prior
to the public announcement of such Underwritten Offering and, in the case of the
Demanding Holder that withdraws all of its Registrable Securities, it shall no
longer be considered an Underwritten Offering for purposes of the Underwritten
Offerings Cap for that Demanding Holder; provided, however, that upon the
withdrawal of an amount of Registrable Securities that results in the remaining
amount of Registrable Securities included by the Demanding Holders and
participating Stockholders in such Underwritten Offering being less than the
Minimum Amount, Parent may cease all efforts to complete the Underwritten
Offering and, for the avoidance of doubt, if such efforts are ceased, such
Underwritten Offering shall not count against the Underwritten Offerings Cap, in
the aggregate or for any Stockholder. Notwithstanding anything to the contrary
in this Agreement, Parent shall be responsible for the Registration Expenses
incurred in connection with an Underwritten Offering prior to its withdrawal
under this Section 3.02.


Section 3.03 Piggyback Registration Rights.


(a) If at any time Parent proposes to file a registration statement under the
Securities Act with respect to an Underwritten Offering of equity securities, or
securities or other obligations exercisable or exchangeable for, or convertible
into equity securities, for its own account or for the account of stockholders
of Parent on a form that would permit registration of Registrable Securities,
other than a registration statement (i) filed in connection with any employee
stock option or other benefit plan, (ii) for an exchange offer or offering of
securities solely to the Stockholders, (iii) for an offering of debt that is
convertible into equity securities of Parent, (iv) for a dividend reinvestment
plan or (v) on Form S-4, then Parent shall give written notice of such proposed
filing to all of the Stockholders as soon as practicable but not less than ten
(10) days before the anticipated filing date of such registration statement,
which notice shall



--------------------------------------------------------------------------------



(A) describe the amount and type of securities to be included in such offering,
the intended method(s) of distribution, and the name of the proposed managing
Underwriter or Underwriters, if any, in such offering, and (B) offer to all of
the Stockholders the opportunity to register the sale of such number of
Registrable Securities as such Stockholders may request in writing within five
(5) days after receipt of such written notice (in the case of an “overnight” or
“bought” offering, such requests must be made by the Stockholders within one (1)
Business Day after the delivery of any such notice by Parent) (such Registration
a “Piggyback Registration”); provided, however, that if Parent has been advised
by the managing Underwriter(s) that the inclusion of Registrable Securities for
sale for the benefit of the Stockholders will have an adverse effect on the
price, timing or distribution of the Common Stock in the Underwritten Offering,
then (A) if no Registrable Securities can be included in the Underwritten
Offering in the opinion of the managing Underwriter(s), Parent shall not be
required to offer such opportunity to the Stockholders or (B) if any Registrable
Securities can be included in the Underwritten Offering in the opinion of the
managing Underwriter(s), then the amount of Registrable Securities to be offered
for the accounts of Stockholders shall be determined based on the provisions of
this Section 3.03.


(b) Subject to this Section 3.03, Parent shall, in good faith, cause such
Registrable Securities to be included in such Piggyback Registration and shall
use its commercially reasonable efforts to cause the managing Underwriter or
Underwriters of a proposed Underwritten Offering to permit the Registrable
Securities requested by the Stockholders pursuant to this Section 3.03 to be
included in a Piggyback Registration on the same terms and conditions as any
similar securities of Parent included in such Registration and to permit the
sale or other disposition of such Registrable Securities in accordance with the
intended method(s) of distribution thereof. If no written request for inclusion
from a Stockholder is received within the specified time, each such Stockholder
shall have no further right to participate in such Underwritten Offering. All
such Stockholders proposing to distribute their Registrable Securities through
an Underwritten Offering under this Section 3.03 shall enter into an
underwriting agreement in customary form with the Underwriter(s) selected for
such Underwritten Offering by Parent.


(c) If the managing Underwriter or Underwriters in an Underwritten Offering that
is to be a Piggyback Registration, in good faith, advises Parent and the
Stockholders participating in the Piggyback Registration that the dollar amount
or number of shares of Common Stock that Parent desires to sell, taken together
with (i) the shares of Common Stock, if any, as to which Registration has been
demanded pursuant to separate written contractual arrangements with persons or
entities other than the Stockholders hereunder, (ii) the Registrable Securities
as to which registration has been requested pursuant to this Section3.03, and
(iii) the shares of Common Stock, if any, as to which Registration has been
requested pursuant to separate written contractual piggy- back registration
rights of other stockholders of Parent, exceeds the Maximum Number of
Securities, then:


i.If the Registration is undertaken for Parent’s account, Parent shall include
in any such Registration:





--------------------------------------------------------------------------------



(A) first, shares of Common Stock or other equity securities that Parent desires
to sell, which can be sold without exceeding the Maximum Number of Securities;


(B) second, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clause (A), pro rata to (i) the Registrable
Securities of Stockholders exercising their rights to register their Registrable
Securities pursuant to this Section 3.03 and (ii) shares of Common Stock or
other equity securities, if any, as to which Registration has been requested
pursuant to written contractual piggy-back registration rights of other
stockholders of Parent, which can be sold without exceeding the Maximum Number
of Securities;


ii.If the Registration is pursuant to a demand by persons or entities other than
the Stockholders pursuant to separate written contractual arrangements, then
Parent shall include in any such Registration:


(A) first, shares of Common Stock or other equity securities, if any, of such
requesting persons or entities, other than the Stockholders, which can be sold
without exceeding the Maximum Number of Securities;


(B) second, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clause (A), pro rata to (i) the Registrable
Securities of Stockholders exercising their rights to register their Registrable
Securities pursuant to this Section 3.03, (ii) shares of Common Stock or other
equity securities that Parent desires to sell, and (iii) shares of Common Stock
or other equity securities for the account of other persons or entities that
Parent is obligated to register pursuant to separate written contractual
arrangements with such persons or entities, which can be sold without exceeding
the Maximum Number of Securities.


iii.Any Stockholder shall have the right to withdraw from a Piggyback
Registration for any or no reason whatsoever upon written notification to Parent
and the Underwriter or Underwriters (if any) of its intention to withdraw from
such Piggyback Registration prior to the public announcement of such
Underwritten Offering. Parent (whether on its own good faith determination or as
the result of a request for withdrawal by persons pursuant to separate written
contractual obligations) may withdraw a Registration Statement filed with the
SEC in connection with a Piggyback Registration at any time prior to the
effectiveness of such Registration Statement. Notwithstanding anything to the
contrary in this Agreement, Parent shall be responsible for the Registration
Expenses incurred in connection with the Piggyback Registration prior to its
withdrawal under this Section 3.03.


(d) For purposes of clarity, any Registration effected pursuant to Section 3.03
hereof shall not be counted as a Registration effected under Section 3.02
hereof.



--------------------------------------------------------------------------------





Section 3.04 Parent Procedures.


(a) General Procedures. If and whenever Parent is required to effect the
registration of any Registrable Securities pursuant to this Agreement, Parent
shall use its commercially reasonable efforts to effect and facilitate the
registration, offering and sale of such Registrable Securities in accordance
with the intended method of disposition thereof as promptly as is practicable
and, pursuant thereto, Parent shall as expeditiously as possible and as
applicable:


i.prepare and file with the SEC such amendments and post-effective amendments to
the Registration Statement, and such supplements to the Prospectus, as may be
required by the rules, regulations or instructions applicable to the
registration form used by Parent or by the Securities Act or rules and
regulations thereunder to keep the Registration Statement effective until all of
such Registrable Shares have been disposed of (if earlier) in accordance with
the intended plan of distribution set forth in such Registration Statement or
supplement to the Prospectus;


ii.prior to filing a Registration Statement or Prospectus, or any amendment or
supplement thereto, furnish without charge to the Underwriters, if any, and the
Stockholders included in such Registration, and to one legal counsel selected by
such Stockholders, copies of such Registration Statement as proposed to be
filed, each amendment and supplement to such Registration Statement (in each
case including all exhibits thereto and documents incorporated by reference
therein), the Prospectus included in such Registration (including each
preliminary Prospectus), and such other documents as the Underwriters and the
Stockholders included in such Registration or the legal counsel for any such
Stockholders may request in order to facilitate the disposition of the
Registrable Securities owned by such Stockholders.


iii.prior to any public offering of Registrable Securities, use its commercially
reasonable efforts to (i) register or qualify the Registrable Securities covered
by the Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the Stockholders included in such
Registration Statement (in light of their intended plan of distribution) may
request and (ii) take such action necessary to cause such Registrable Securities
covered by the Registration Statement to be registered with or approved by such
other Governmental Authorities as may be necessary by virtue of the business and
operations of Parent and do any and all other acts and things that may be
necessary or advisable to enable the Stockholders included in such Registration
Statement to consummate the disposition of such Registrable Securities in such
jurisdictions; provided, however, that Parent shall not be required to qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify or take any action to which it would be



--------------------------------------------------------------------------------



subject to general service of process or taxation in any such jurisdiction where
it is not then otherwise so subject;


iv.cause all such Registrable Securities to be listed on each securities
exchange or automated quotation system on which similar securities issued by
Parent are then listed;


v.provide a Transfer Agent or warrant agent, as applicable, and registrar for
all such Registrable Securities no later than the effective date of such
Registration Statement;


vi.advise each seller of such Registrable Securities, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the SEC suspending the effectiveness of such Registration Statement or the
initiation or threatening of any proceeding for such purpose and promptly use
its commercially reasonable efforts to prevent the issuance of any stop order or
to obtain its withdrawal if such stop order should be issued;


vii.at least two (2) days prior to the filing of any Registration Statement or
Prospectus or any amendment or supplement to such Registration Statement furnish
a copy thereof to each seller of such Registrable Securities and its counsel,
including, without limitation, providing copies promptly upon receipt of any
comment letters received with respect to any such Registration Statement or
Prospectus;


viii.notify the Stockholders at any time when a Prospectus relating to such
Registration Statement is required to be delivered under the Securities Act, of
the happening of any event as a result of which the Prospectus included in such
Registration Statement, as then in effect, includes a Misstatement, and then to
correct such Misstatement as set forth in Section 3.04(d) hereof;


ix.permit a representative of the Stockholders (such representative to be
selected by a majority of the participating Stockholders), the Underwriters, if
any, and any attorney or accountant retained by such Stockholders or Underwriter
to participate, at each such person’s own expense, in the preparation of the
Registration Statement, and cause Parent’s officers, directors and employees to
supply all information reasonably requested by any such representative,
Underwriter, attorney or accountant in connection with the Registration;
provided, however, that such representatives or Underwriters enter into a
confidentiality agreement, in form and substance reasonably satisfactory to
Parent, prior to the release or disclosure of any such information; and provided
further, Parent may not include the name of any Stockholder or Underwriter or
any information regarding any Stockholder or Underwriter in any Registration
Statement or Prospectus, any amendment or supplement to such Registration
Statement or



--------------------------------------------------------------------------------



Prospectus, any document that is to be incorporated by reference into such
Registration Statement or Prospectus, or any response to any comment letter,
without the prior written consent of such Stockholder or Underwriter and
providing each such Stockholder or Underwriter a reasonable amount of time to
review and comment on such applicable document, which comments Parent shall
include unless contrary to Applicable Law;


x.obtain a “cold comfort” letter (including any necessary “bring-down cold
comfort letter” as may be required or requested by any Underwriter on the date
any Registrable Securities are delivered for sale pursuant to Registration) from
Parent’s independent registered public accountants in the event of an
Underwritten Offering which the participating Stockholders may rely on, in
customary form and covering such matters of the type customarily covered by
“cold comfort” letters as the managing Underwriter may reasonably request, and
reasonably satisfactory to a majority-in-interest of the participating
Stockholders;


xi.on the date the Registrable Securities are delivered for sale pursuant to
such Registration, obtain an opinion, dated such date, of counsel representing
Parent for the purposes of such Registration, addressed to the Stockholders, the
placement agent or sales agent, if any, and the Underwriters, if any, covering
such legal matters with respect to the Registration in respect of which such
opinion is being given as the Stockholders, placement agent, sales agent, or
Underwriter may reasonably request and as are customarily included in such
opinions and negative assurance letters, and reasonably satisfactory to a
majority in interest of the participating Stockholders;


xii.in the event of any Underwritten Offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing Underwriter of such offering;


xiii.make available to its security holders, as soon as reasonably practicable,
an earnings statement covering the period of at least twelve (12) months
beginning with the first day of Parent’s first full calendar quarter after the
effective date of the Registration Statement which satisfies the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder (or any successor
rule promulgated thereafter by the SEC);


xiv.if the Registration involves the Registration of Registrable Securities in
an Underwritten Offering in excess of the Minimum Amount, use its reasonable
efforts to make available senior executives of Parent to participate in
customary “road show” presentations that may be reasonably requested by the
Underwriter in any Underwritten Offering; and





--------------------------------------------------------------------------------



xv.otherwise, in good faith, cooperate reasonably with, and take such customary
actions as may reasonably be requested by the Stockholders, in connection with
such Registration.


(b) Registration Expenses. The Registration Expenses of all Registrations shall
be borne by Parent. It is acknowledged by the Stockholders that the Stockholders
shall bear all incremental selling expenses relating to the sale of Registrable
Securities, such as Underwriters’ commissions and discounts, brokerage fees,
Underwriter marketing costs and, other than as set forth in the definition of
“Registration Expenses,” all reasonable fees and expenses of any legal counsel
representing the Stockholders.


(c) Requirements for Participation in Underwritten Offerings. No person may
participate in any Underwritten Offering for equity securities of Parent
pursuant to a Registration initiated by Parent hereunder unless such person (i)
agrees to sell such person’s securities on the basis provided in any
underwriting arrangements approved by Parent and (ii) completes and executes all
customary questionnaires, powers of attorney, indemnities, lockup agreements,
underwriting agreements and other customary documents as may be reasonably
required under the terms of such underwriting arrangements.


(d)  Suspension of Sales; Adverse Disclosure. Upon receipt of written notice
from Parent that a Registration Statement or Prospectus contains a Misstatement,
each of the Stockholders shall forthwith discontinue disposition of Registrable
Securities until he, she or it has received copies of a supplemented or amended
Prospectus correcting the Misstatement (it being understood that Parent hereby
covenants to prepare and file such supplement or amendment as soon as
practicable after the time of such notice), or until he, she or it is advised in
writing by Parent that the use of the Prospectus may be resumed (any such
period, a “Suspension Period”). If the filing, initial effectiveness or
continued use of a Registration Statement in respect of any Registration at any
time would require Parent to make an Adverse Disclosure or would require the
inclusion in such Registration Statement of financial statements that are
unavailable to Parent for reasons beyond Parent’s control, Parent may, upon
giving prompt written notice of such action to the Holders, delay the filing or
initial effectiveness of, or suspend use of, such Registration Statement for the
shortest period of time determined in good faith by Parent to be necessary for
such purpose (any such period, a “Blackout Period”). In the event Parent
exercises its rights under the preceding sentence, the Stockholders agree to
suspend, immediately upon their receipt of the notice referred to above, their
use of the Prospectus relating to any Registration in connection with any sale
or offer to sell Registrable Securities. Parent shall immediately notify the
Stockholders of the expiration of any period during which it exercised its
rights under this Section 3.04(d). Notwithstanding anything to the contrary in
this Section 3.04, in no event shall any Suspension Period or any Blackout
Period continue for more than ninety (90) days in the aggregate during any
365-day period.


(e) Reporting Obligations. As long as any Stockholder shall own Registrable
Securities, Parent, at all times while it shall be a reporting company under the
Exchange Act, covenants to file timely (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
Parent after the Effective Date pursuant to Sections 13(a) or 15(d) of the
Exchange Act and to promptly furnish the Stockholders with true and complete
copies of all such filings. Parent further covenants that it shall take such
further



--------------------------------------------------------------------------------



action as any Stockholder may reasonably request, all to the extent required
from time to time to enable such Stockholder to sell shares of Common Stock held
by such Stockholder without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144, including providing any legal
opinions. Upon the request of any Stockholder, Parent shall deliver to such
Stockholder a written certification of a duly authorized officer as to whether
Parent has complied with such requirements.


Section 3.05 Indemnification and Contribution


(a) Parent agrees to indemnify, to the extent permitted by law, each
Stockholder, its officers and directors and each person who controls such
Stockholder (within the meaning of the Securities Act) against all losses,
claims, damages, liabilities and expenses (including attorneys’ fees) caused by
any Misstatement or alleged Misstatement, except insofar as the such
Misstatement or alleged Misstatement caused by or contained in any information
furnished in writing to Parent by such Stockholder expressly for use in such
Registration Statement or Prospectus. Parent shall indemnify the Underwriters,
their officers and directors and each person who controls such Underwriters
(within the meaning of the Securities Act) to the same extent as provided in the
foregoing with respect to the indemnification of the Stockholder.


(b) In connection with any Registration Statement in which a Stockholder is
participating, such Stockholder shall furnish to Parent in writing such
information and affidavits as Parent reasonably requests for use in connection
with any such Registration Statement or Prospectus and, to the extent permitted
by law, shall indemnify Parent, its directors and officers and agents and each
person who controls Parent (within the meaning of the Securities Act) against
any losses, claims, damages, liabilities and expenses (including without
limitation reasonable attorneys’ fees) resulting from any Misstatement, but only
to the extent that such Misstatement is contained in any information or
affidavit so furnished in writing by such Stockholder expressly for use in such
Registration Statement or Prospectus; provided, however, that the obligation to
indemnify shall be several, not joint and several, among such Stockholders
holding Registrable Securities, and the liability of each such Stockholder
holding Registrable Securities shall be in proportion to and limited to the net
proceeds received by such Stockholder from the sale of Registrable Securities
pursuant to such Registration Statement. The Stockholders shall indemnify the
Underwriters, their officers, directors and each person who controls such
Underwriters (within the meaning of the Securities Act) to the same extent as
provided in the foregoing with respect to indemnification of Parent.


(c) Any person entitled to indemnification herein shall (i) give prompt written
notice to the indemnifying party of any claim with respect to which it seeks
indemnification (provided. that the failure to give prompt notice shall not
impair any person’s right to indemnification hereunder to the extent such
failure has not materially prejudiced the indemnifying party) and (ii) unless in
such indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of



--------------------------------------------------------------------------------



more than one counsel (plus local counsel) for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim. No indemnifying party shall, without the consent of the indemnified
party, consent to the entry of any judgment or enter into any settlement which
cannot be settled in all respects by the payment of money (and such money is so
paid by the indemnifying party pursuant to the terms of such settlement) or
which settlement does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect to such claim or litigation.


(d) The indemnification provided for under this Article III shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling person of such
indemnified party and shall survive the transfer of securities. Parent and each
Stockholder participating in an offering also agrees to make such provisions as
are reasonably requested by any indemnified party for contribution to such party
in the event Parent’s or such Stockholder’s indemnification is unavailable for
any reason.


(e) If the indemnification provided under Section 3.05 hereof from the
indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, was made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the indemnifying party’s and
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action; provided, however, that the
liability of any Stockholder under this Section 3.05(e) shall be limited to the
amount of the net proceeds received by such Stockholder in such offering giving
rise to such liability. The amount paid or payable by a party as a result of the
losses or other liabilities referred to above shall be deemed to include,
subject to the limitations set forth in Sections 3.05(a), (b) and (c) above, any
legal or other fees, charges or expenses reasonably incurred by such party in
connection with any investigation or proceeding. The parties hereto agree that
it would not be just and equitable if contribution pursuant to this subsection
Section 3.05(e) were determined by pro rata allocation or by any other method of
allocation, which does not take account of the equitable considerations referred
to in this Section 3.05(e). No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution pursuant to this Section 3.05(e) from any person who was not guilty
of such fraudulent misrepresentation.


ARTICLE IV.
MISCELLANEOUS


Section 4.01 Release of Liability.





--------------------------------------------------------------------------------



In the event any Stockholder shall Transfer all of the Common Stock held by such
Stockholder in compliance with the provisions of this Agreement (including,
without limitation, if accompanied with the assignment of rights and obligations
hereunder, the execution and delivery by the transferee of a Joinder Agreement)
without retaining any interest therein, then such Stockholder shall cease to be
a party to this Agreement and shall be relieved and have no further liability
arising hereunder for events occurring from and after the date of such Transfer,
except in the case of fraud or intentional misconduct.


Section 4.02 Obligations to Parent.


Nothing in this Agreement shall be deemed to provide to any Stockholder any
rights in favor of any other Stockholder. All commitments made hereunder are
made solely to Parent and may not be enforced by any other Stockholder.


Section 4.03 Notices.


All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given or made as follows: (a) when delivered in person or by a nationally
recognized overnight courier (with written confirmation of receipt), (b) upon
receipt of confirmation of successful transmission if sent by facsimile or (c)
upon receipt if sent by certified or registered mail, return receipt requested,
postage prepaid. Such communications must be sent to the respective parties at
the addresses identified on the signature page.


Section 4.04 Interpretation.


For purposes of this Agreement, (a) the words “include,” “includes” and
“including” shall be deemed to be followed by the words “without limitation”;
(b) the word “or” is not exclusive; and (c) the words “herein,” “hereof,”
“hereby,” “hereto” and “hereunder” refer to this Agreement as a whole. The
definitions given for any defined terms in this Agreement shall apply equally to
both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. Unless the context otherwise requires, references herein: (x) to
Articles, Sections, Exhibits and Schedules mean the Articles and Sections of,
and Exhibits and Schedules attached to, this Agreement; (y) to an agreement,
instrument or other document means such agreement, instrument or other document
as amended, supplemented and modified from time to time to the extent permitted
by the provisions thereof and (z) to a statute means such statute as amended
from time to time and includes any successor legislation thereto and any
regulations promulgated thereunder. This Agreement shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the party drafting an instrument or causing any instrument to be
drafted. The Exhibits and Schedules referred to herein shall be construed with,
and as an integral part of, this Agreement to the same extent as if they were
set forth verbatim herein.


Section 4.05 Headings.





--------------------------------------------------------------------------------



The headings and other captions in this Agreement are for convenience and
reference only and shall not constitute a part of this Agreement, nor shall they
affect its meaning, construction or effect.


Section 4.06 Severability.


If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction or other authority to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated. Upon such a determination, the
parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in an acceptable
manner so that the transactions contemplated hereby are consummated as
originally contemplated to the fullest extent possible.


Section 4.07 Entire Agreement.


This Agreement and the Organizational Documents constitute the sole and entire
agreement of the parties with respect to the subject matter contained herein and
therein, and supersede all prior and contemporaneous understandings and
agreements, both written and oral, with respect to such subject matter. In the
event of any inconsistency or conflict between this Agreement and any
Organizational Document, the Stockholders and Parent shall, to the extent
permitted by Applicable Law, amend such Organizational Document to comply with
the terms of this Agreement.


Section 4.08 Amendment and Modification; Waiver.


This Agreement may be amended only by a written instrument signed by (a) Parent
and
(b) the Stockholders (for so long as the Stockholder continue to own Common
Stock; provided, however, that no such amendment shall materially adversely
change the rights or obligations of any Stockholder disproportionately generally
vis a vis other Stockholders party to this Agreement without the written
approval of such disproportionately affected Stockholder. No waiver by any party
of any of the provisions hereof shall be effective unless explicitly set forth
in writing and signed by the party so waiving. No waiver by any party shall
operate or be construed as a waiver in respect of any failure, breach or default
not expressly identified by such written waiver, whether of a similar or
different character, and whether occurring before or after that waiver. No
failure to exercise, or delay in exercising, any right, remedy, power or
privilege arising from this Agreement shall operate or be construed as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. Parent shall not waive
any provision of this Agreement without the written consent of the Stockholders
(for so long as the Stockholder continues to own Common Stock).


Section 4.09 Successors and Assigns.


This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns and
transferees. Neither this Agreement nor





--------------------------------------------------------------------------------



any right, benefit, remedy, obligation or liability arising hereunder may be
assigned by any party without the prior written consent of the other parties,
and any attempted assignment without such consent shall be null and void and of
no effect; provided, that a Stockholder may assign any and all of its rights
under this Agreement, together with its Common Stock, to a permitted assignee or
transferee in compliance with Section 2.02 hereof (and such transferee or
assignee shall be deemed to be a member of the any of the above mentioned groups
to which the transferor belonged).


Section 4.10 No Third-Party Beneficiaries.


This Agreement is for the sole benefit of the parties hereto and their
respective successors and assigns and transferees and nothing herein, express or
implied, is intended to or shall confer upon any other Person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.


Section 4.11 Governing Law.


This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than those of the State of Delaware.


Section 4.12 Equitable Remedies.


Each party hereto acknowledges that the other parties hereto would be
irreparably damaged in the event of a breach or threatened breach by such party
of any of its obligations under this Agreement and hereby agrees that in the
event of a breach or a threatened breach by such party of any such obligations,
each of the other parties hereto shall, in addition to any and all other rights
and remedies that may be available to them in respect of such breach, be
entitled to an injunction from a court of competent jurisdiction (without any
requirement to post bond) granting such parties specific performance by such
party of its obligations under this Agreement.


Section 4.13 Counterparts.


This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall be deemed to be one and the same
agreement. A signed copy of this Agreement delivered by facsimile, email or
other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Agreement.


Section 4.14 Jurisdiction and Venue; Waiver of Jury Trial.


Each party hereto hereby irrevocably consents to the exclusive jurisdiction of
the courts of the State of Delaware and the United States District Court therein
in connection with any action or proceeding arising out of or relating to this
Agreement or any of the transactions contemplated by this Agreement. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT



--------------------------------------------------------------------------------



PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHTS TO, AND AGREES NOT TO REQUEST,
TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.


Section 4.15 Additional Securities Subject to Agreement


Each Stockholder agrees that any other Parent Equity Interests which it shall
hereafter acquire by means of a stock split, stock dividend, distribution or
exercise of warrants or options immediately after the consummation of the
Transactions shall be subject to the provisions of this Agreement to the same
extent as if held on the Effective Time.


Section 4.16 Further Assurances


Each party to this Agreement shall cooperate and take such action as may be
reasonably requested by another party to this Agreement in order to carry out
the provisions and purposes of this Agreement and the transactions contemplated
hereby.




[Signature Page Immediately Follows]

























































--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


Parent:


DiamondPeak Holdings Corp., a
Delaware corporation


By:
Name:
Title:











































































--------------------------------------------------------------------------------



Stockholders:


By:
Name:
Title:


Address






















































--------------------------------------------------------------------------------



EXHIBIT A
JOINDER AGREEMENT
This Joinder Agreement (this “Joinder Agreement”) is made as of the date written
below by the undersigned (the “Joining Party”) in accordance with the Amended &
Restated Registration Rights and Lockup Agreement dated as of August 1, 2020 (as
the same may be amended from time to time, the “RRL Agreement”) among
DiamondPeak Holdings Corp., a Delaware corporation, and the Stockholders (as
defined thereto).


Capitalized terms used, but not defined, herein shall have the meaning ascribed
to such terms in the RRL Agreement.


The Joining Party hereby acknowledges and agrees that, by its execution of this
Joinder Agreement, the Joining Party shall be deemed to be a party under the RRL
Agreement as of the date hereof and shall have all of the rights and obligations
of the Stockholder from whom it has acquired the Common Stock (to the extent
permitted by the RRL Agreement) as if it had executed the RRL Agreement. The
Joining Party hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the RRL Agreement.


IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the date written below.


Date: , 20[ ]
[NAME OF JOINING PARTY]
By:
Name:
Title:


Address for Notices:


AGREED ON THIS [ ] day of [ ], 20[ ]:


By:
Name:
Title:























--------------------------------------------------------------------------------



SCHEDULE A


Stockholders
Name
Address
GM EV Holdings LLC
Stephen S. Burns
Workhorse Group Inc.
DiamondPeak Sponsor LLC
BlackRock Credit Alpha Master Fund L.P.
HC NCBR Fund
Brown Gibbons Lang & Company







--------------------------------------------------------------------------------



EXHIBIT C


Support Agreement


Attached.




















































































--------------------------------------------------------------------------------



Execution Version
CONFIDENTIAL


SUPPORT AGREEMENT


This SUPPORT AGREEMENT (this “Agreement”), dated as of August 1, 2020, is
entered into by and between DiamondPeak Holdings Corp., a Delaware corporation
“Parent”), and the undersigned stockholder (the “Stockholder” and, together with
Parent, each a “Party” and collectively, the “Parties”) of Lordstown Motors
Corp., a Delaware corporation (the “Company”). Capitalized terms used herein and
not otherwise defined shall have the meaning ascribed to them in the Agreement
and Plan of Merger, dated as of the August 1, 2020 (as amended, supplemented or
otherwise modified from time to time, the “Merger Agreement”), by and among the
Company, Parent and DPL Merger Sub Corp., a Delaware corporation (“Merger Sub”).


RECITALS


WHEREAS, as of the date of this Agreement, the Stockholder is the record holder,
beneficial (as such term is defined in Rule 13d-3 under the Exchange Act, which
meaning shall apply for all purposes of this Agreement whenever the term
“beneficial” or
“beneficially” is used) owner, and has full voting power over the number of
shares of common stock, par value $0.0001 per share (the “Shares”), of the
Company set forth on the Stockholder’s signature page hereto;


WHEREAS, the Company, Parent and Merger Sub have entered into the Merger
Agreement, which provides for the merger of Merger Sub with and into the Company
(the “Merger”), with the Company surviving the Merger, pursuant to the
provisions of the DGCL;


WHEREAS, the Stockholder acknowledges that, as a condition and material
inducement to Parent and Merger Sub’s willingness to enter into the Merger
Agreement, Parent has required that (1) certain stockholders specified in the
Merger Agreement, collectively representing more than a majority of the
outstanding stock of the Company, promptly after the execution and delivery of
the Merger Agreement and in any event within twenty-four (24) hours and (2)
prior to the Closing, the holders of 95% of the issued and outstanding Shares
enter into Support Agreements, including written consents in the form attached
hereto as Annex B (each, a “Written Consent”), and, in order to induce Parent
and Merger Sub to enter into the Merger Agreement and consummate the Merger and
the other transactions contemplated by the Merger Agreement, the Stockholder is
willing to enter into this Agreement;


WHEREAS, Parent desires that the Stockholder agree, and the Stockholder is
willing to agree, subject to the limitations herein, not to Transfer (as defined
below) any of its Shares, and to enter into the Written Consent and otherwise
vote its Shares in a manner so as to facilitate consummation of the Merger and
the other transactions contemplated by the Merger Agreement, and to undertake
certain additional obligations pursuant to this Agreement;





--------------------------------------------------------------------------------



WHEREAS, concurrently with the execution and delivery of this Agreement, the
Stockholder is executing and delivering a Written Consent, constituting the
Stockholder’s consent to, and vote to adopt, the Merger Agreement;


WHEREAS, concurrently with the execution and delivery of this Agreement, the
Stockholder is executing and delivering the Registration Rights and Lockup
Agreement in the form attached hereto as Annex C; and


WHEREAS, Parent and the Stockholder desire to make certain representations,
warranties, covenants and agreements in connection with this Agreement;


NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements set forth in this
Agreement, the Parties agree as follows:


ARTICLE 1


VOTING AND TRANSFER OF SHARES


Section 1.01. Voting.


(a) The Stockholder irrevocably and unconditionally agrees, during the period
beginning on the date of this Agreement and ending on the Expiration Date (the
“Applicable Period”), at each meeting of the stockholders of the Company (a
“Meeting”) and at each adjournment or postponement thereof, and in connection
with each action or approval by consent in writing of the stockholders of the
Company (a “Consent Solicitation”), to cause to be present in person or
represented by proxy and to vote or cause to be voted (or express consent or
dissent in writing, as applicable) that number of Shares set forth on the
Stockholder’s signature page hereto and any additional Shares that are hereafter
held of record or beneficially owned by the Stockholder (collectively, the
“Subject Shares”) that are entitled to vote (or express consent or dissent in
writing, as applicable), in each case as follows:


(i) in favor of any proposal for stockholders of the Company to adopt the Merger
Agreement and approving any other matters necessary for consummation of the
transactions contemplated by the Merger Agreement, including the Merger;


(ii) in favor of any proposal to adjourn a Meeting at which there is a proposal
for stockholders of the Company to adopt the Merger Agreement to a later date if
there are not sufficient votes to adopt the Merger Agreement or if there are not
sufficient Shares present in person or represented by proxy at such Meeting to
constitute a quorum;


(iii) against any proposal providing for an Acquisition Transaction or the
adoption of an agreement to enter into an Acquisition Transaction;


(iv) against any proposal for any amendment or modification of the Company’s
Organizational Documents that would change the voting rights of any Shares



--------------------------------------------------------------------------------



or the number of votes required to approval any proposal, including the vote
required to adopt the Merger Agreement; and


(v) against any action, transaction or agreement that would, or would reasonably
be expected to (A) result in a breach of any representation or warranty or
covenant of the Company under the Merger Agreement or the Stockholder under this
Agreement or any of the conditions to the consummation of the Merger under the
Merger Agreement not being fulfilled on a timely basis, (B) prevent, delay or
impair consummation of the Transactions or dilute, in any material respect, the
benefit of the Transactions to Parent, or (C) facilitate any proposal relating
to an Acquisition Transaction or any agreement to enter into an Acquisition
Transaction.


(b) Any vote required to be cast or consent or dissent in writing required to be
expressed pursuant to this Section 1.01 shall be cast or expressed in accordance
with the applicable procedures relating thereto so as to ensure that it is duly
counted for purposes of determining that a quorum is present (if applicable) and
for purposes of recording the results of that vote or Consent Solicitation. For
the avoidance of doubt, nothing contained herein requires the Stockholder (or
entitles any proxy of the Stockholder) to convert, exercise or exchange any
options, warrants or convertible securities in order to obtain any underlying
Shares.


(c) The Stockholder agrees not to enter into any commitment, agreement,
understanding or similar arrangement with any Person to vote or give voting
instructions or express consent or dissent in writing in any manner inconsistent
with the terms of this Section 1.01.


Section 1.02. Proxy. The Stockholder, with respect to the Subject Shares,
irrevocably grants a proxy appointing Parent and any designee of Parent, and
each of them individually and with full power of substitution, as the
Stockholder’s true and lawful attorney-in- fact and proxy, for and in the
Stockholder’s name, place and stead, to be counted as represented by proxy and
vote, at any time during the Applicable Period, each Subject Share as the
Stockholder’s proxy, at every Meeting (including at any adjournment or
postponement thereof) and to execute and deliver on behalf of the Stockholder
any written expression of consent or dissent relating to the Subject Shares in
order to cause the Stockholder to perform the covenants set forth in Section
1.01; provided, however, that the Stockholder’s grant of the proxy and power of
attorney contemplated by this Section 1.02 will be effective with respect to a
Meeting or Consent Solicitation if, and only if, the Stockholder has not
delivered or caused to be delivered to the Secretary of the Company (or the
Person undertaking the Consent Solicitation, as applicable), at least two (2)
Business Days’ prior to the Meeting or deadline for the Consent Solicitation, as
applicable, a duly executed irrevocable proxy directing that the Subject Shares
be voted in accordance with Section 1.01 or a duly executed irrevocable
expression of consent or dissent in writing with respect to the Subject Shares
in accordance with Section 1.01, as applicable. The proxy described in this
Section 1.02, if it becomes effective, is limited solely to the voting of
Subject Shares (or expressing consent or dissent in writing with respect
thereto) solely in order to cause the Stockholder to perform the covenants set
forth in Section 1.01. The Stockholder hereby affirms that the irrevocable proxy
set forth in this Section 1.02, if it becomes effective, is given in connection
with the execution of the Merger Agreement and such irrevocable proxy is given
to secure the performance of the obligations of the Stockholder under this
Agreement. The proxy



--------------------------------------------------------------------------------



described in this Section 1.02, if it becomes effective, is coupled with an
interest, including for the purposes of Section 212 of the DGCL, revokes all
prior proxies granted by the Stockholder with respect to the Subject Shares and
is irrevocable, provided that this proxy shall automatically terminate at the
Expiration Date. The power of attorney granted by the Stockholder, if it becomes
effective, is a durable power of attorney and shall survive the bankruptcy,
dissolution, death or incapacity of the Stockholder. For Subject Shares as to
which the Stockholder is the beneficial owner but not the holder of record, the
Stockholder shall cause any holder of record of such Subject Shares to grant to
Parent a proxy to the same effect as that described in this Section 1.02. Parent
may terminate this proxy with respect to the Stockholder at any time at its sole
election by written notice provided to the Stockholder.


Section 1.03. No Transfers. During the Applicable Period, the Stockholder shall
not, directly or indirectly: (a) sell, convey, assign, transfer (including by
succession or otherwise by operation of Law), exchange, pledge, hypothecate or
otherwise encumber or dispose of any Subject Shares (or any right, title or
interest therein) or any rights to acquire any securities or equity interests of
the Company; (b) deposit any Subject Shares or any rights to acquire any
securities or equity interests of the Company into a voting trust or enter into
a voting agreement or any other arrangement with respect to any Subject Shares
or any rights to acquire any securities or equity interests of the Company or,
except as otherwise provided in Section 1.02, grant or purport to grant any
proxy or power of attorney with respect thereto; (c) enter into any contract,
option, call or other arrangement or undertaking, whether or not in writing,
with respect to the sale, conveyance, assignment, transfer (including by
succession or otherwise by operation of Law), exchange, pledge, hypothecation or
other encumbrance or disposition, or limitation on the voting rights, of any
Subject Shares (or any right, title or interest therein) or any rights to
acquire any securities or equity interests of the Company; (d) otherwise grant,
permit or suffer the creation of any Liens on any Subject Shares (other than
applicable restrictions on transfer under U.S. state or federal securities or
“blue sky” Laws) or (e) commit or agree to take any of the foregoing actions or
discuss, negotiate or make an offer or enter into a commitment, agreement,
understanding or similar arrangement to take any of the foregoing actions (any
action described in clauses (a), (b), (c), (d) and (e), a “Transfer”); provided,
however, that the foregoing shall not prohibit Transfers (i) between the
Stockholder and any Affiliate of the Stockholder, (ii) to a trust for the
benefit of the Stockholder or to any member of a Stockholder’s immediate family
or a trust for the benefit of such immediate family member or (iii) by will,
other testamentary document or under the laws of intestacy upon the death of
Stockholder, in each case, so long as, prior to and as a condition to the
effectiveness of any such Transfer, such Affiliate or transferee executes and
delivers to Parent a joinder to this Agreement in the form attached hereto as
Annex B. Any Transfer or action in violation of this Section 1.03 shall be void
ab initio. If any involuntary Transfer of any of Subject Shares occurs, the
transferee (and all transferees and subsequent transferees of such transferee)
shall take and hold such Subject Shares subject to all of the restrictions,
liabilities and rights under this Agreement, which shall continue in full force
and effect during the Applicable Period. For the avoidance of doubt, nothing in
this Section 1.03 shall prevent entry into or performance of any obligations
pursuant to the Registration Rights and Lock-Up Agreement.


Section 1.04. Stop Transfer. The Stockholder shall not request that the Company
register any transfer of any Certificate or Book-Entry Share or other
uncertificated interest representing any Subject Shares made in violation of the
restrictions set forth in Section



--------------------------------------------------------------------------------



1.03 during the Applicable Period and hereby authorizes and instructs the
Company to instruct its transfer agent to enter a stop transfer order with
respect to all of the Subject Shares, subject to the provisions hereof;
provided, that any such stop transfer order will immediately be withdrawn and
terminated by the Company following the termination of this Agreement.


Section 1.05. Waiver of Appraisal Rights. The Stockholder hereby agrees not to
assert, exercise or perfect, directly or indirectly, and irrevocably and
unconditionally waives, any appraisal rights (including under Section 262 of the
DGCL) with respect to the Merger and any rights to dissent with respect to the
Merger (collectively, “Appraisal Rights”).


Section 1.06. Release of Claims.


(a) Subject to and upon the consummation of the Merger and the receipt of the
Merger Consideration and any cash in lieu of fractional shares to which the
Stockholder is entitled, the Stockholder, and, if the Stockholder is a legal
entity, together with the Stockholder’s officers, directors, stockholders,
Subsidiaries and Affiliates, and each of their respective heirs,
Representatives, successors and assigns (such persons, the “Releasors”), hereby
fully and unconditionally (subject to the receipt of the amounts specified in
this paragraph) releases, acquits and forever discharges, to the fullest extent
permitted by law, each of the Parent, Merger Sub, the Company, each of their
subsidiaries and affiliates and their respective past, present or future
officers, directors, employees, counsel and agents, and all stockholders of the
Company prior to Closing (such persons, the “Releasees”), from and against any
and all liabilities, actions, causes of action, claims, demands, damages,
judgments, debts, dues and suits of every kind, nature and description
whatsoever, whether known or unknown, asserted or unasserted, suspected or
unsuspected, absolute or contingent, unmatured or inchoate, both at law and in
equity, which the Stockholder or any of the Releasors ever had, now has or may
hereafter have against any of the Releasees, on or by reason of any matter,
cause or thing whatsoever prior to the Closing; provided, however, that nothing
herein shall be deemed to release (a) any right of the Stockholder to receive
the Merger Consideration or any cash in lieu of fractional shares to which it
may be entitled pursuant to the Merger Agreement in accordance with the terms
thereof, (b) any liabilities of a Releasee in connection with any future
transactions between the parties that are not related to the Merger Agreements
or the transactions contemplated thereby, (c) any employment compensation or
benefits matter affecting any Releasor in his or her capacity as a director,
manager, officer or employee of the Company, its Affiliates or its Subsidiaries
(including any right of the Stockholder for any Company Options held by the
Stockholder to be treated as provided in Section 2.4 of the Merger Agreement),
(d) any right of Releasor as an Indemnitee as defined in, and pursuant to,
Section 5.16 of the Merger Agreement, (e) any liabilities of the Releasees to
Releasor pursuant to the terms of a Confirmatory Agreement and (f) any
liabilities of Releasees to Releasor pursuant to the terms of that certain
Intellectual Property License Agreement between the Company and Workhorse Group
Inc. (“Workhorse”), dated as of November 7, 2019 (as may be amended, restated,
supplemented or otherwise modified from time to time), that certain Mutual
Non-Disclosure Agreement between the Company and Workhorse, dated as of January
16, 2020 (as may be amended, restated, supplemented or otherwise modified from
time to time), and that certain Invention, Assignment, Confidentiality,
Non-Compete and Non-Solicit Agreement between Stephen S. Burns and Workhorse,
dated as of February 4, 2019 (as may be amended, restated, supplemented or
otherwise modified from time to time), in the case of this clause (f), solely to
the extent that the Releasor does not have Actual



--------------------------------------------------------------------------------



Knowledge of such liabilities as of the date hereof. For purposes of this clause
(f), “Actual Knowledge” means the conscious awareness of Duane Hughes, Robert
Willison, Steve Schrader, Stephen Fleming, Anthony Furey or Gregory Ackerson.


(b) The Stockholder represents that as to each and every claim released
hereunder, the Stockholder has received the advice of legal counsel with regard
to the releases contained herein, and having been so advised, specifically
waives the benefit of the provisions of Section 1542 of the Civil Code of
California which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.


The Stockholder also specifically waives any right or benefits that it has or
may have under any similar provision of the statutory or non-statutory law of
any other jurisdiction. The Stockholder acknowledges that the Releasors may
hereafter discover facts different from or in addition to the facts the
Releasors now know or believe to be true with respect to the subject matter of
this Agreement; however, the Releasors intend that the general releases herein
given shall be and remain in full force and effect, notwithstanding the
discovery or existence of any such different or additional facts.


Section 1.07. Public Announcements; Filings; Disclosures.


(a) The Stockholder (and the Stockholder’s controlled Affiliates) shall not
issue any press release or make any other public announcement or public
statement (a “Public Communication”) with respect to this Agreement, the Merger
Agreement, or the transactions contemplated by this Agreement or the Merger
Agreement, without the prior written consent of Parent (which consent may be
withheld in Parent’s sole discretion), except (i) as required by applicable Law
or court process, in which case the Stockholder shall use its reasonable best
efforts to provide Parent and Parent’s legal counsel with a reasonable
opportunity to review and comment on such Public Communication in advance of its
issuance and shall give reasonable and good faith consideration to any such
comments or (ii) with respect to a Public Communication that is consistent with
prior disclosures by Parent; provided, that the foregoing shall not apply to any
disclosure required to be made by the Stockholder to a Governmental Entity so
long as such disclosure is consistent with the terms of this Agreement and the
Merger Agreement and the disclosures made by the Company and Parent pursuant to
the terms of the Merger Agreement. Notwithstanding anything to the contrary in
this Section 1.07(a), if the Stockholder is a director or officer of the
Company, in his or her capacity as a director or officer of the Company, he or
she may make public statements in such capacity to the extent permitted under
the Merger Agreement.


(b) The Stockholder hereby consents to and authorizes the Company and Parent to
publish and disclose in any Public Communication or in any disclosure required
by the SEC and in the proxy statement prepared by Parent and filed with the SEC
relating to the Parent Special Meeting (the “Proxy Statement”) the Stockholder’s
identity and ownership of Subject Shares



--------------------------------------------------------------------------------



and the Stockholder’s obligations under this Agreement (the “Stockholder
Information”), consents to the filing of this Agreement to the extent required
by applicable Law to be filed with the SEC or any regulatory authority relating
to the Merger, and agrees to cooperate with Parent in connection with such
filings, including providing Stockholder Information reasonably requested by
Parent. Parent shall use its reasonable best efforts to provide the Stockholder
with a reasonable opportunity to review and comment on any Stockholder
Information included in such disclosure in advance of its filing. As promptly as
practicable, the Stockholder shall notify Parent of any required corrections
with respect to any Stockholder Information supplied by the Stockholder, if and
to the extent the Stockholder becomes aware that any such Stockholder
Information shall have become false or misleading in any material respect.


Section 1.08. Non-Solicitation.


(a) The Stockholder acknowledges that the Stockholder has read Section 5.17
(Exclusivity) of the Merger Agreement. In addition, the Stockholder, solely in
the Stockholder’s capacity as a stockholder of the Company, agrees not to,
directly or indirectly, take any action that would violate Section 5.17 of the
Merger Agreement if such Stockholder were deemed a “Representative” of the
Company for purposes of Section 5.17 of the Merger Agreement; provided, the
foregoing shall not serve to limit or restrict any actions taken by such
Stockholder in any capacity other than as a stockholder of the Company, to the
extent such actions are in compliance with or required under Section 5.17 of the
Merger Agreement.


(b) Notwithstanding Section 1.08(a), the Stockholder may participate in
discussions and negotiations with any Person making an a proposal relating to an
Acquisition Transaction (or its Representatives) with respect to such proposal
if (i) the Company is engaging in discussions or negotiations with such Person
in compliance with Section 5.17 of the Merger Agreement and (ii) such
Stockholder’s negotiations and discussions are in conjunction with and ancillary
to the Company’s discussions and negotiations.


Section 1.09. No Agreement as Director or Officer. The Stockholder is entering
into this Agreement solely in the Stockholder’s capacity as record or beneficial
owner of Subject Shares and nothing herein is intended to or shall limit or
affect any actions taken by the Stockholder or any employee, officer, director
(or person performing similar functions), partner or other Affiliate (including,
for this purpose, any appointee or representative of the Stockholder to the
board of directors of the Company) of the Stockholder, solely in his or her
capacity as a director or officer of the Company (or a Subsidiary of the
Company) or other fiduciary capacity for the Company’s stockholders.


Section 1.10. Acquisition of Additional Shares. The Stockholder shall promptly
notify (and in any event within two Business Days) Parent of the number of any
additional Shares with respect to which the Stockholder becomes the holder of
record or acquires beneficial ownership, if any, after the execution of this
Agreement and before the Expiration Date, which Shares shall, for the avoidance
of doubt, automatically become Subject Shares in accordance with Section 1.01.


Section 1.11. No Adverse Act. The Stockholder hereby agrees that, except as
expressly provided or permitted by this Agreement, the Stockholder shall not,
and shall cause its



--------------------------------------------------------------------------------



Affiliates not to, without the prior written consent of Parent (in Parent’s sole
discretion), directly or indirectly, take or permit any action that would in any
way (a) restrict, limit or interfere with the performance of the Stockholder’s
obligations hereunder, (b) make any representation or warranty of the
Stockholder herein untrue or inaccurate or (c) otherwise restrict, limit or
interfere with the performance of this Agreement, the Merger Agreement or the
transactions contemplated by this Agreement or the Merger Agreement. The
Stockholder shall notify Parent in writing promptly of (i) any fact, event or
circumstance that would cause, or would reasonably be expected to cause or
constitute, an untruth or inaccuracy in the representations and warranties of
the Stockholder herein and (ii) the receipt by the Stockholder of any notice or
other communication from any Person alleging that the consent of such Person is
or may be required in connection with this Agreement; provided, however, that
the delivery of any notice pursuant to this sentence shall not limit or
otherwise affect the remedies available to any Party.


Section 1.12. No Litigation. The Stockholder hereby agrees not to commence,
maintain or participate in, or facilitate, assist or encourage, and agrees to
take all actions necessary to opt out of any class in any class action with
respect to, any claim, derivative or otherwise, suit, proceeding or cause of
action, in law or in equity, in any court or before any Governmental Entity (a)
challenging the validity of, or seeking to enjoin or delay the operation of, any
provision of this Agreement or the Merger Agreement (including any claim seeking
to enjoin or delay the consummation of the Merger), (b) alleging a breach of any
fiduciary duty of any Person in connection with the Merger Agreement or the
Transactions, (c) seeking Appraisal Rights in connection with the Merger or (d)
otherwise relating to the Merger Agreement, this Agreement or the Merger or
other transactions contemplated by the Merger Agreement or this Agreement.
Notwithstanding the foregoing, nothing herein shall be deemed to prohibit the
Stockholder from enforcing the Stockholder’s rights under this Agreement, a
Confirmatory Agreement, or the Stockholder’s right to receive the Merger
Consideration or any cash in lieu of fractional shares to which it may be
entitled pursuant to the Merger Agreement in accordance with the terms thereof
or for any Company Options held by the Stockholder to be treated as provided in
Section 2.4 of the Merger Agreement.


Section 1.13. Further Assurances. The Stockholder shall execute and deliver, or
cause to be executed and delivered, such further certificates, instruments and
other documents and to take such further actions as Parent may reasonably
request for the purpose of effectively carrying out the transactions
contemplated by this Agreement.


ARTICLE 2


REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER


The Stockholder hereby represents and warrants to Parent as follows:


Section 2.01. Organization; Authorization. In the event the Stockholder is an
individual, the Stockholder has full power, right and legal capacity to execute
and deliver this Agreement, to grant the proxy described in Section 1.02, and to
perform his or her obligations hereunder. In the event the Stockholder is a
legal entity, (a) the Stockholder is a legal entity duly organized, validly
existing and in good standing under the Laws of the Stockholder’s jurisdiction
of its organization, (b) the Stockholder has all requisite corporate or similar
power and authority



--------------------------------------------------------------------------------



and has taken all corporate or similar action necessary in order to execute and
deliver this Agreement, to grant the proxy described in Section 1.02, to perform
the Stockholder’s obligations under this Agreement and consummate the
transactions contemplated by this Agreement, and (c) no approval by any holder
of the Stockholder’s equity interests is necessary to approve this Agreement.
This Agreement has been duly executed and delivered by the Stockholder and, in
the event the Stockholder is an individual and is married and any of the
Stockholder’s Subject Shares constitute community property or spousal approval
is otherwise required in order for this Agreement to be a valid and binding
obligation of the Stockholder, this Agreement has been duly executed and
delivered by or on behalf of the Stockholder’s spouse, and this Agreement
constitutes a valid and binding agreement of the Stockholder enforceable against
the Stockholder in accordance with its terms, subject to the Bankruptcy and
Equity Exception.


Section 2.02. Governmental Filings; No Violations; Certain Contracts.


(a) No filings, notices, reports, consents, registrations, approvals, permits or
authorizations are required to be made by the Stockholder with, nor are any
required to be made or obtained by the Stockholder with or from any Governmental
Entity, in connection with the execution, delivery and performance of this
Agreement by the Stockholder and the consummation of the transactions
contemplated by this Agreement, except as would not, individually or in the
aggregate, reasonably be expected to prevent, delay or impair the ability of the
Stockholder to perform the Stockholder’s obligations under this Agreement or to
consummate the transactions contemplated by this Agreement.


(b) The execution, delivery and performance of this Agreement by the Stockholder
does not, and the consummation of the transactions contemplated by this
Agreement by the Stockholder shall not, constitute or result in (i) a breach or
violation of, or a default under, the Organizational Documents of the
Stockholder, if applicable, (ii) with or without notice, lapse of time or both,
a breach or violation of, a termination (or right of termination) of or default
under, the creation or acceleration of any obligations under or the creation of
an Encumbrance on any of the assets of the Stockholder pursuant to, any Contract
binding upon the Stockholder or, assuming (solely with respect to performance of
this Agreement and consummation of the transactions contemplated by this
Agreement) compliance with the matters referred to in Section 2.02(a), under any
Law to which the Stockholder is subject or (iii) any change in the rights or
obligations of any party under any Contract binding upon the Stockholder,
except, in each case, as would not, individually or in the aggregate, reasonably
be expected to prevent, delay or impair the ability of the Stockholder to
perform its obligations under this Agreement or consummate the transactions
contemplated by this Agreement.


Section 2.03. Litigation. As of the date of this Agreement, except as would not,
individually or in the aggregate, reasonably be expected to prevent, delay or
impair the ability of the Stockholder perform its obligations under this
Agreement or to consummate the transactions contemplated by this Agreement (a)
there are no Actions pending or, to the knowledge of the Stockholder, threatened
against the Stockholder or any of its Affiliates and (b) neither the Stockholder
nor any of its Affiliates is a party to or subject to the provisions of any
judgment, order, writ, injunction, decree or award of any Governmental Entity.





--------------------------------------------------------------------------------



Section 2.04. Ownership of Company Stock; Voting Power. The Stockholder’s
signature page hereto correctly sets forth the number of the Stockholder’s
Subject Shares as of the date of this Agreement and, other than such Subject
Shares, as of the date of this Agreement, there are no Company securities (or
any securities convertible, exercisable or exchangeable for, or rights to
purchase or acquire, any Company securities) held of record or beneficially
owned by the Stockholder or in respect of which the Stockholder has full voting
power. The Stockholder is the record holder and beneficial owner of all of its
Subject Shares and has, and shall have throughout the Applicable Period, full
voting power and power of disposition with respect to all such Subject Shares
free and clear of any liens, claims, proxies, voting trusts or agreements,
options or any other encumbrances or restrictions on title, transfer or exercise
of any rights of a stockholder in respect of such Subject Shares (collectively,
“Encumbrances”), except for any such Encumbrance that (a) may be imposed
pursuant to (i) this Agreement, (ii) any applicable restrictions on transfer
under U.S. state or federal securities or “blue sky” Laws, or (iii) the
Company’s Organizational Documents or the terms of any customary custody or
similar agreement applicable to Subject Shares held in brokerage accounts or (b)
would not, individually or in the aggregate, reasonably be expected to prevent,
delay or impair the ability of the Stockholder perform its obligations under
this Agreement or to consummate the transactions contemplated by this Agreement.
No Person has any contractual or other right or obligation to purchase or
otherwise acquire any of the Stockholder’s Subject Shares other than pursuant to
the Merger Agreement or as set forth in the Company’s Organizational Documents.


Section 2.05. Reliance. The Stockholder understands and acknowledges that Parent
and Merger Sub are relying upon the Stockholder’s execution, delivery and
performance of this Agreement and upon the representations and warranties and
covenants of the Stockholder contained in this Agreement.


Section 2.06. Finder’s Fees. No agent, broker, investment banker, finder or
other intermediary is or shall be entitled to any fee or commission or
reimbursement of expenses from Parent, Merger Sub or the Company or any of their
respective Affiliates in respect of this Agreement based upon any arrangement or
agreement made by or on behalf of such Stockholder.


Section 2.07. Proxy Statement. None of the information supplied or to be
supplied by the Stockholder for inclusion or incorporation by reference in the
Proxy Statement and any amendment or supplement thereto will, at the date of
mailing to the stockholders of the Parent and at the time of the Parent Special
Meeting contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.


Section 2.08. Other Agreements. The Stockholder has not taken or permitted any
action that would or would reasonably be expected to (a) constitute or result in
a breach hereof, (b) make any representation or warranty of the Stockholder set
forth herein untrue or inaccurate or (c) otherwise restrict, limit or interfere
with the performance of this Agreement, the Merger Agreement or the transactions
contemplated by this Agreement or the Merger Agreement.


Section 2.09. Stockholder Has Adequate Information. The Stockholder acknowledges
that the Stockholder is a sophisticated investor with respect to the
Stockholder’s



--------------------------------------------------------------------------------



Subject Shares and has adequate information concerning the business and
financial condition of the Company to make an informed decision regarding the
transactions contemplated by this Agreement and has, independently and without
reliance upon Parent, the Company or any Affiliate of Parent and the Company,
and based on such information as the Stockholder has deemed appropriate, made
the Stockholder’s own analysis and decision to enter into this Agreement. The
Stockholder acknowledges that the Stockholder has had the opportunity to seek
independent legal advice prior to executing this Agreement.


Section 2.10. No Other Representations or Warranties. Except for the
representations and warranties made by the Stockholder in this Article 2,
neither the Stockholder nor any other Person makes any express or implied
representation or warranty to Parent in connection with this Agreement or the
transactions contemplated by this Agreement, and the Stockholder expressly
disclaims any such other representations or warranties.


ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF PARENT
Parent represents and warrants to the Stockholder as follows:


Section 3.01. Organization. Parent is a legal entity duly organized, validly
existing and in good standing under the Laws of Delaware.


Section 3.02. Corporate Authority. Parent has all requisite corporate power and
authority and has taken all corporate or similar action necessary in order to
execute and deliver this Agreement, to perform its obligations under this
Agreement and to consummate the transactions contemplated by this Agreement. No
approval by any holder of Parent’s equity interests is necessary to approve this
Agreement. This Agreement has been duly executed and delivered by Parent and
constitutes a valid and binding agreement of Parent enforceable against Parent
in accordance with its terms, subject to the Bankruptcy and Equity Exception.


Section 3.03. No Other Representations or Warranties. Except for the
representations and warranties made by Parent in this Article 3, neither Parent
nor any other Person makes any express or implied representation or warranty to
the Stockholder in connection with this Agreement or the transactions
contemplated by this Agreement, and Parent expressly disclaims any such other
representations or warranties.


ARTICLE 4
GENERAL PROVISIONS
Section 4.01. Termination. This Agreement, including the voting agreements
contemplated by this Agreement and any proxy granted hereunder if such proxy
becomes effective, shall automatically be terminated at the earliest to occur
of: (a) the Effective Time; (b) the termination of the Merger Agreement pursuant
to Article VII thereof; (c) the effective date of a written agreement duly
executed and delivered by Parent and the Stockholder terminating this Agreement;
(d) any amendment or modification of, or waiver under, the Merger Agreement, in
each case without the prior written consent of the Stockholder, in a manner that
(1) reduces or



--------------------------------------------------------------------------------



imposes any restriction on the right of the Stockholder to receive the Merger
Consideration, (2) reduces the amount or changes the form of the Merger
Consideration, or (3) extends the Outside Date (the date and time at which the
earlier of clause (a), (b), (c), and (d) occurs being, the “Expiration Date”);
provided, however, that in the case of any termination pursuant to clause (a) of
the previous sentence, Section 1.05 [Waiver of Appraisal Rights], Section 1.06
[Release of Claims], Section 1.07 [Public Announcements; Filings; Disclosures],
Section 1.12 [No Litigation] and Section 1.13 [Further Assurances] and this
Article 4 shall survive such termination. Nothing set forth in this Section 4.01
or elsewhere in this Agreement shall relieve any Party of any liability or
damages to any other Party for any breach of this Agreement by such Party prior
to such termination or fraud in connection with, arising out of or otherwise
related to the express representations and warranties set forth in this
Agreement or any instrument or other document delivered pursuant to this
Agreement.


Section 4.02. Notices. All notices, requests, instructions, consents, claims,
demands, waivers, approvals and other communications to be given or made
hereunder by a Party to the other Party shall be in writing and shall be deemed
to have been duly given or made on the date of delivery to the recipient thereof
if received prior to 5:00 p.m. in the place of delivery and such day is a
Business Day (or otherwise on the next succeeding Business Day) if (a) served by
personal delivery or by a nationally recognized overnight courier service upon
the Party for whom it is intended, (b) delivered by registered or certified
mail, return receipt requested or (c) sent by email; provided that email
transmission is promptly confirmed by telephone or otherwise. Such
communications shall be sent to the respective Parties at the following street
addresses or email addresses or at such other street address, or email address
for a Party as shall be specified for such purpose in a notice given in
accordance with this Section 4.02:


If to Parent:
DiamondPeak Holdings Corp.
40 W 57th Street, 29th Floor
New York, NY 10019
Attention:
David Hamamoto, Brett Bossung
Telephone:
(212) 716-2000
Email:
hamamoto@diamondheadpartners.com;
brett.bossung@silverpeak.com



with a copy to (which shall not constitute notice):


Sullivan & Cromwell LLP
125 Broad Street
New York, NY, 10004
Attention:
Robert Downes, Scott Crofton
Telephone:
(212) 558-4000
Email:
downesr@sullcrom.com; croftons@sullcrom.com



If to the Stockholder, to the Stockholder’s address set forth on a signature
page
hereto.





--------------------------------------------------------------------------------



Section 4.01. Miscellaneous. Sections 9.1, 9.2, 9.3, 9.4, 9.6, 9.7, 9.8, 9.9,
9.10, 9.11 and 9.12 of the Merger Agreement shall apply to this Agreement
mutatis mutandis.


[Signature Page Follows]























































































--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first written above.
DiamondPeak Holdings Corp.


By:
Name:
Title:



















































































--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first written above.


STOCKHOLDER


Signature of Stockholder
Name of Person Signing for the Stockholder (If signing in a representative
capacity for a corporation, trust, partnership or other entity)
Printed Name of Stockholder
Title of Person Signing for the Stockholder (If signing in a representative
capacity for a corporation, trust, partnership or other entity)
[Signature of Stockholder’s Spouse]
[Printed Name of Stockholder’s Spouse]





Address:








Shares Owned Beneficially
Shares Held of Record
Shares Over Which the Stockholder has Full Voting Power
[·]
[·]
[·]































[Signature Page to Support Agreement]







--------------------------------------------------------------------------------



Annex A


ANNEX A


ACTION
BY WRITTEN CONSENT
OF THE STOCKHOLDERS
OF
LORDSTOWN MOTORS CORP.







In accordance with Sections 228 and 251 of the Delaware General Corporation Law
(“DGCL”) and the Amended and Restated By-laws of Lordstown Motors Corp., a
Delaware corporation (the “Company”), the undersigned stockholders of the
Company (the
“Stockholders”), having not less than the minimum number of votes that would be
necessary to authorize or take such action at a meeting at which all shares
entitled to vote thereon were present and voted, hereby take the following
actions and adopts the following resolutions:


APPROVAL OF THE MERGER AGREEMENT AND THE TRANSACTIONS CONTEMPLATED THEREBY


WHEREAS, the Stockholders have considered the transactions contemplated by the
Agreement and Plan of Merger (the “Merger Agreement”), dated as of August 1,
2020, by
and among the Company, DiamondPeak Holdings Corp., a Delaware corporation
(“Parent”) and DPL Merger Sub Corp., a Delaware corporation and wholly owned
subsidiary of Parent (“Merger Sub”), a copy of which has been presented to the
Stockholders and is attached hereto as Annex A. Capitalized terms used herein
and not otherwise defined shall have the meanings assigned to them in the Merger
Agreement;


WHEREAS, the Merger Agreement provides for, among other things, the merger of
Merger Sub with and into the Company (the “Merger”), with the Company as the
surviving corporation;


WHEREAS, pursuant to the Merger and subject to the terms and conditions of the
Merger Agreement, Parent will deliver or cause to be delivered the aggregate
Merger Consideration to be allocated among the Stockholders as provided in the
Merger Agreement in exchange for all of the issued and outstanding shares of
capital stock of the Company;


WHEREAS, the Board of Directors of the Company (the “Board”) has approved and
declared advisable the Merger Agreement and entered into the Merger Agreement on
the date thereof; and


WHEREAS, the Board has recommended that the Stockholders vote in favor of the
adoption of the Merger Agreement and the transactions contemplated thereby.





--------------------------------------------------------------------------------



NOW, THEREFORE, BE IT RESOLVED, that the Merger Agreement, together with all
exhibits, annexed and schedules thereto, the transactions contemplated thereby,
including the Merger, and any matter required to be approved by the Stockholders
in order to facilitate the Merger and the approval of all other transactions
contemplated by the Merger Agreement are hereby consented to, adopted, approved
and ratified in accordance with the DGCL and the Company’s Amended and Restated
By-laws (the “By-laws”); and that the Company be, and hereby is, authorized,
directed and empowered to (i) perform its obligations under the Merger Agreement
and (ii) enter into and/or perform its obligations under each other agreement,
instrument, document or certificate required or permitted to be entered into by
the Company under the terms of the Merger Agreement;


RESOLVED FURTHER, that the officers of the Company be, and each of them hereby
is, authorized and directed, on behalf and in the name of the Company, to do or
cause to be done any and all such further acts and things and to execute and
deliver any and all such additional agreements, certificates, documents and
instruments as any such officer may deem necessary or appropriate in connection
with the transactions contemplated by the Merger Agreement;


RESOLVED FURTHER, that the officers of the Company be, and each of them hereby
is, authorized and directed, on behalf and in the name of the Company, to cause
to be prepared, executed and filed with the appropriate foreign, federal, state
or local governmental authorities or instrumentalities, including the filing of
the Certificate of Merger, such registrations, declarations or other filings as
any such officer may deem necessary or desirable or as may be required by such
governmental authorities or instrumentalities in connection with the
transactions contemplated by the Merger Agreement;


RESOLVED FURTHER, that the Board be, and hereby is, authorized and empowered to
amend the Merger Agreement and take any other action with respect to the Merger
Agreement permitted under Section 251(d) of the DGCL, as the Board may, in the
exercise of its discretion, deem advisable, appropriate and in the best
interests of the Company and its Stockholders; and


RESOLVED FURTHER, that any rights to receive notice, or any other consent or
waiver required in connection with the Merger or the Merger Agreement, under the
DGCL, the Company’s Certificate of Incorporation, the By-laws or any other
agreement or provision is hereby waived or granted, as applicable, in all
respects.


WAIVER OF DISSENTERS’ RIGHTS


WHEREAS, under the DGCL, the Stockholders may be entitled to appraisal rights in
connection with the Merger.


NOW, THEREFORE, BE IT RESOLVED, that each undersigned Stockholder, with respect
only to himself, herself or itself, hereby irrevocably waives any appraisal
rights under the DGCL and any notice or disclosure requirements related thereto.


GENERAL AUTHORITY



--------------------------------------------------------------------------------





RESOLVED FURTHER, that any of the officers of the Company be, and each hereby
is, authorized, directed and empowered, acting on behalf of the Company, to
execute and deliver any certificates, documents, agreements and instruments that
any officer or officers executing such documents may, in the exercise of such
officer’s or officers’ discretion, deem appropriate, advisable and in the best
interests of the Company pursuant to the foregoing resolution, together with
such amendments and modifications thereof as shall be made therein with the
approval of such officer or officers, the execution of which shall be conclusive
evidence of such approval; and


RESOLVED FURTHER, that any and all acts heretofore done, and any and all
documents, instruments and certificates heretofore executed and delivered, in
the name and on behalf of the Company, in connection with the transactions
contemplated by the Merger Agreement are hereby ratified and approved.


[The remainder of this page has been intentionally left blank.]































































--------------------------------------------------------------------------------



The undersigned has executed this Action By Written Consent of the Stockholders
as of the date set forth below.




STOCKHOLDER








Signature of Stockholder
Name of Person Signing for the Stockholder (If signing in a representative
capacity for a corporation, trust, partnership or other entity)
Printed Name of Stockholder
Title of Person Signing for the Stockholder (If signing in a representative
capacity for a corporation, trust, partnership or other entity)





Date:


















































[Signature Page to Action by Written Consent of the Stockholders]





--------------------------------------------------------------------------------



Annex A


ANNEX A
MERGER AGREEMENT
[attached]



















































































--------------------------------------------------------------------------------



Annex B


ANNEX B
FORM OF JOINDER
This Joinder Agreement (this “Joinder Agreement”) is made as of the date written
below by the undersigned (the “Joining Party”) in accordance with the Support
Agreement dated as of August 1, 2020 (the “Support Agreement”) by and between
Parent and the stockholder of the Company that is party thereto as the same may
be amended, supplemented or otherwise modified from time to time. Capitalized
terms used herein and not otherwise defined shall have the meaning ascribed to
them in the Support Agreement.


The Joining Party hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the Joining Party shall be deemed to be a
party to, and a “Stockholder” under, the Support Agreement as of the date hereof
and shall have all of the rights and obligations of a Stockholder as if it had
executed the Support Agreement. The Joining Party hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Support Agreement.


IN WITNESS WHEREOF, the undersigned has duly executed this Joinder Agreement as
of the date written below.


Date: [·] [·], 20[·]
By:
Name:
Title:


Address for Notices:




With copies to:

































--------------------------------------------------------------------------------



Annex C


ANNEX C


FORM OF REGISTRATION RIGHTS AND LOCKUP AGREEMENT


[attached]

















































































